EXHIBIT 10.1



LEASE AGREEMENT


This Lease Agreement (the “Lease”) is made and entered into as of the 25th day
of November, 2013 (“Effective Date”), by and between 840 Grier Drive Holdings,
LLC, a Maryland limited liability company (“Landlord”), and MGM Resorts
International, a Delaware corporation (“Tenant”).


I.Basic Lease Information.


A.“Building” shall mean the building located at 840 Grier Drive, Las Vegas,
Nevada, 89118, which Building is a part of the Hughes Airport Center and is set
forth on Exhibit A.


B.“Rentable Square Footage of the Building” is deemed to be 60,487 square feet.


C.“Premises” shall mean the entire floor area of all suite areas in the Building
other than the premises occupied by TALX Corporation (commonly known as suite
number 360 and consisting of approximately 2,274 square feet) and the premises
occupied by AC, LLC (commonly known as suite number 380 and consisting of
approximately 2,432 square feet). The “Rentable Square Footage of the Premises”
is deemed to be approximately 55,781 square feet (subject to possible
re-measurement pursuant to Section III.E). If the Premises include one or more
floors in their entirety, all corridors and restroom facilities located on such
full floor(s) shall be considered part of the Premises.


D.“Base Rent”:


Months
Annual Rate Per Square Foot
Annual Base Rent
Monthly Base Rent
1-10*
$0.00
$0.00
$0.00
11-12
$15.000
$836,715.00
$69,726.25
13-24
$15.375
$857,632.88
$71,469.41
25-36
$15.759
$879,073.70
$73,256.14
37-48
$16.153
$901,050.54
$75,087.54
49-60
$16.557
$923,576.80
$76,964.73
61-72
$16.971
$946,666.22
$78,888.85
73-84
$17.395
$970,332.88
$80,861.07
85-96
$17.830
$994,591.20
$82,882.60
97-108
$18.276
$1,019,455.98
$84,954.67
109-120
$18.733
$1,044,942.38
$87,078.53



*Base Rent shall abate for the first 10 months of the Term as set forth above.
If prior to or during said 10 month period Tenant commits a default and does not
cure it within the time provided for cure, if any, the foregoing abatement shall
be suspended until such cure is made. If this Lease shall terminate prior to the
scheduled Termination Date due to a default by Tenant, Landlord shall be
entitled to pursue the recovery of any portion of the abatement; provided that
in no event shall Landlord be entitled to recover more than that to which it is
entitled under applicable law.


E.Tenant's Pro Rata Share": 92.22%.


F."Term": A period of 120 months. The Term shall commence (the "Commencement
Date"), subject to "Landlord Delays," (as that term is defined in Exhibit D), on
the date that is six (6) months after the date of delivery of the Premises to
Tenant with the Landlord's Delivery Obligations and other conditions as set
forth in Section III.A. satisfied (all as approved by Tenant pursuant to Section
III.A.) (the actual date of delivery, the "Delivery Date"). Unless terminated
earlier in accordance with this Lease, the initial Term shall end (including for
purposes of exercising any Option (as defined in Exhibit E)) on the date that is
120 months after the Commencement Date of this Lease (the "Termination Date").
Promptly after the determination of the Commencement Date, Landlord and Tenant
shall enter into a commencement letter agreement in the form attached as Exhibit
C.


G.Tenant Allowance(s): $35.00 per square foot of Rentable Square Footage of the
Premises, subject to Section 2 of Exhibit D with respect to use by Tenant for
other property leased to Tenant under the Hughes Airport Leases (as defined
below).

1

--------------------------------------------------------------------------------





H.Base Year'' means the twelve (12) month period following the date which Tenant
commences operations for business at the Premises. “Comparison Year" means each
calendar year during the Term of this Lease subsequent to the Base Year or the
prior Comparison Year.


I.Intentionally Omitted.


J."Broker(s)": CBRE, Inc.


K."Permitted Use": general business purposes and other uses consistent with
Class B office space that are permitted by applicable laws, zoning regulations
and recorded encumbrances.


L."Notice Addresses":
If to Landlord:
840 Grier Drive Holdings, LLC
c/o CWCapital Asset Management LLC
7501 Wisconsin Avenue, Suite 500,
West Bethesda, Maryland 20814
Attention: Legal Department

with a required copy to:
Hannay Realty Advisors
FBO 840 Grier Drive Holdings, LLC
2999 North 44th Street, Suite 400
Phoenix, Arizona 85018

If to Tenant:
MGM Resorts International
3600 Las Vegas Boulevard
South Las Vegas, NV 89109
Attention: General Counsel


MGM Resorts International
3950 Las Vegas Boulevard
South Las Vegas, NV 89119
Attention: Deputy General Counsel





Rent (defined in Section IV.A) is payable to the order of 840 Grier Drive
Holdings, LLC at the following address: Hannay Realty Advisors, FBO 840 Grier
Drive Holdings, LLC, 2999 North 44th Street, Suite 400, Phoenix, Arizona 85018.


M."Business Day(s)" are Monday through Friday of each week, exclusive of New
Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day ("Holidays"). Landlord may designate additional Holidays, provided
that the additional Holidays are commonly recognized by other office buildings
in the area where the Building is located.


N.Intentionally omitted.


O."Law(s)" means all applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity with jurisdiction over the
parties or the Premises or the activities conducted thereon.


P."Normal Business Hours" for the Building are 7:00 a.m. to 6:00 p.m. on
Business Days and 9:00 a.m. to 1:00 p.m. p.m. on Saturdays. Tenant shall have
access to the Premises, all utility systems, utility rooms (as defined below)
and the Common Areas, twenty-four (24) hours per day, seven (7) days per week,
fifty­ two (52) weeks per year.


Q."Property" means the Building and the parcel(s) of land on which it is located
and, the parking areas servicing the Building, and other buildings and
improvements located within the project in which the Building is a part or
otherwise serving the Building, if any, and the parcel(s) of land on which they
are located.


R."Hughes Airport Leases" means any lease entered into by Tenant within one
month of the date hereof for space in the buildings located in the Hughes
Airport Center at 880 Grier Drive and 950 Grier Drive.



2

--------------------------------------------------------------------------------



II.    Lease Grant.


Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord, together with the right in common with others to use any portions of
the Property that are designated by Landlord for the common use of tenants and
others, such as sidewalks, unreserved parking areas, common corridors, elevator
foyers, restrooms, vending areas and lobby areas (the "Common Areas"). Further,
Tenant shall have access to any meter, system, electrical, equipment,
janitorial, telephone and utility closets or rooms at the Premises
(collectively, "utility rooms").


III.    Premises; Tenant Improvements; Delivery.


A.Landlord agrees to perform the work ("Landlord's Work") necessary in order to
deliver the roof, structure, HVAC, electrical, mechanical, lighting and plumbing
systems for the Premises in good operating condition and repair and in
compliance with all Laws, including, but not limited to, those items set forth
on Exhibit D-2 as Landlord's responsibility, but excluding those items set forth
on Exhibit D-2 as Tenant's responsibility ("Landlord's Delivery Obligations"),
with such Landlord's Work to be performed in accordance with the Landlord's Work
Letter attached hereto as Exhibit D-1 ("Landlord's Work Letter''). All
construction warranties in Landlord's possession relating to portions of the
Premises that are Tenant's obligation to maintain and that are assignable shall
be assigned to Tenant; provided that any such warranties are automatically
assigned back to Landlord upon the expiration or termination of this Lease.
Landlord shall deliver the Premises and the Building in compliance with all Laws
with respect to Hazardous Materials. Landlord shall indemnify, defend and hold
Tenant and the Tenant Related Parties harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys' fees and other professional
fees (if and to the extent permitted by Law), which may be imposed upon,
incurred by or asserted against Tenant or any of the Tenant Related Parties and
arising out of or in connection with the presence of Hazardous Materials within
the Premises (except to the extent such Hazardous Materials are introduced by
Tenant or its employees, agents or contractors). "Hazardous Materials" means any
substances, materials or wastes subject to regulation under any federal, state
or local statute, law, rule, regulation, ordinance, code, policy or rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
health, safety or hazardous, toxic or radioactive materials. Subject to the
representations set forth in this Section, the completion of Landlord's Delivery
Obligations and Landlord's other obligations under this Lease, the Premises are
accepted by Tenant in "as is" condition and configuration, and Tenant
acknowledges that there are no other representations or warranties (express or
implied) by Landlord regarding the condition of the Premises or the Building.


B.If Landlord fails to deliver the Premises to Tenant in the condition as
required by this Lease with all of Landlord's Work (excepting therefrom the
Tenant Performed Landlord's Work as set forth in the Landlord's Work Letter)
complete on or before the respective "Outside Delivery Dates" set forth on
Exhibit D-2, (a) after the sixtieth (60th) day of late delivery after the
Outside Delivery Date, Tenant shall have the right to terminate this Lease upon
the delivery of written notice to Landlord given at any time before delivery in
accordance with the terms of this Lease occurs, (b) Tenant shall be entitled to
one (1) day of rent abatement per day for the first sixty (60) days after the
Outside Delivery Date until the Premises is delivered in accordance with this
Lease, and (c) Tenant shall be entitled to two (2) days of rent abatement per
day of late delivery from and after the sixtieth (60th) day of late delivery
after the Outside Delivery Date until the Premises are delivered in accordance
with this Lease. The parties acknowledge that Tenant's remedies set forth above
with respect to the Outside Delivery Date shall not apply to any delay by Tenant
in performing any of the Tenant Performed Landlord's Work (as defined in Exhibit
D-1) unless such delay is due to a Landlord Delay (as that term is defined in
Exhibit D). After the Delivery Date, Tenant shall promptly notify Landlord in
writing if Tenant or any of its employees or agents are aware that the Premises
were not delivered in accordance with Landlord's Delivery Obligations (a
"Delivery Deficiency"). Tenant's failure to give Landlord notice of a Delivery
Deficiency within thirty (30) days of the Delivery Date shall be deemed
satisfaction of the Landlord's Delivery Obligations; provided that such
acceptance or deemed acceptance shall not relieve Landlord of its (1)
maintenance and repair obligations under this Lease, (2) obligations with
respect to the presence of Hazardous Materials within the Premises that were not
installed or introduced in the Property by Tenant, its contractors or agents, or
(3) the obligation to remedy any of Landlord's Delivery Obligations that are not
reasonably discoverable during any inspections by Tenant during such period. If
(i) Tenant gives Landlord written notice of a Delivery Deficiency within thirty
(30) days of the Delivery Date, and (ii) the Delivery Deficiency itself or
Landlord's entry into the Premises to cure the Delivery Deficiency prevents or
delays Tenant from completing its Tenant Improvements, and/or operating its
business in the Premises, then the Commencement Date shall be delayed until such
time the Delivery Deficiency is so cured. Tenant shall be entitled to terminate
this Lease if within thirty (30) days after receipt of notice of the Delivery
Deficiency Landlord fails to cure the Delivery Deficiency or, if such Delivery
Deficiency cannot reasonably be cured within thirty (30) days, to commence and
diligently pursue the cure of the Delivery Deficiency. In no way shall Tenant's
acceptance of the Premises limit Landlord's liability and obligations related to
Hazardous Materials as set forth in this Lease. In the event that the presence
of any Hazardous Materials that were not installed by Tenant, its contractors or
agents are discovered prior to the Commencement Date and such Hazardous
Materials prevent or delay Tenant from commencing and/or completing its Tenant
Improvements, and/or operating its business in

3

--------------------------------------------------------------------------------



the Premises, then, in addition to Tenant's rights and remedies in this Lease
and at equity and in law, the Commencement Date shall be delayed until such time
as the Hazardous Materials have been abated or remediated in accordance with
applicable Law.


C.Landlord shall make the Premises available to Tenant for the work and
installations (including the Tenant Performed Landlord Work and Tenant
Improvements (as defined below)) promptly after execution of this Lease, so long
as such work and installation do not unreasonably interfere with or materially
obstruct the progress of the work being performed by Landlord. The license to
enter the Premises shall be subject to such reasonable restrictions and
conditions as may be imposed by Landlord from time to time and Tenant shall
coordinate all activities on and about the Premises with Landlord's designated
representatives. Tenant's right to enter onto the Premises shall not trigger the
commencement of the period to establish the Commencement Date nor shall it be
deemed the Delivery Date; provided, however, that the remaining terms and
provisions of this Lease (including, without limitation, the insurance
requirements) shall automatically become effective and apply to all activities
of Tenant and Tenant's employees, agents, contractors and licensees in, about,
or relating to the Premises.


D.Upon delivery of possession of the Premises by Landlord, Tenant will proceed
at its own expense, to perform all work, supply all installations and fully
equip the Premises necessary for the completion of the Premises and the proper
operation of Tenant's business therein (the "Tenant Improvements") pursuant to a
separate work letter agreement (the "Work Letter") attached as Exhibit D. The
parties acknowledge and agree that Tenant Improvements shall not be deemed to
include any Tenant Performed Landlord Work. The Tenant Improvements shall be
performed with materials of good quality and in a proper workmanlike manner.
Tenant shall secure any and all governmental permits, approvals and
authorizations required in connection with any such work, and all the Tenant
Improvements shall be performed in compliance with all Laws. Tenant shall not do
any construction work or alterations, nor shall Tenant install any equipment
other than trade fixtures and personal property without first obtaining
Landlord's written approval of the plans and specifications therefore in
accordance with the Work Letter. The approval by Landlord of such plans and
specifications shall not constitute the assumption of any liability on the part
of the Landlord for their accuracy or their conformity with requirements of any
building code, or other municipal or governmental regulation or ordinance. Prior
to commencement of any work upon the Premises by Tenant, Tenant shall deliver to
Landlord a certificate of public liability and property damage insurance of a
type and with the limits as shall be reasonably acceptable to Landlord and
naming Landlord as additional insured, and evidence of Worker's Compensation in
such amounts as are required by law. If Tenant or its contractors are performing
any Tenant Improvements or Alterations that constitute new construction or
structural alterations to the Building (including any movement of load bearing
walls), Tenant shall maintain Builder's Risk insurance in such amounts as are
reasonably acceptable to Landlord based on the scope of work being performed.


E.If Tenant completes the Tenant Improvements before the Commencement Date,
Tenant may conduct its business in the Premises subject to the terms and
conditions of this Lease except that Tenant's operating in the Premises shall
not affect determination of the Commencement Date (or the commencement of the
obligation to pay Base Rent). The parties acknowledge and agree that Tenant has
no obligation to open for business or operate from the Premises.


F.Landlord and Tenant each specifically acknowledge and agree that all
references contained in this Lease and in any of the exhibits attached hereto
containing the words "to Landlord's knowledge" (whether used in the phrase "to
the best knowledge of Landlord", "to the best of Landlord's knowledge",
"Landlord's knowledge", "actually known to Landlord", "known to Landlord", or in
similar or other contexts) (i) shall refer to the actual personal knowledge of
Geoff Wood and Kristina Kessler; (ii) shall in no case refer to the actual or
constructive, imputed or implied knowledge of any other employee, agent,
officer, director or other representative of Landlord or any investment advisor,
attorney or other contractor or representative of Landlord (together, the
"Landlord Representatives"); and (iii) shall in no case impose upon Landlord or
Landlord Representatives any duty or obligation to verify any representation,
warranty or statement contained in this Lease or in any exhibit attached hereto
or to otherwise investigate the facts or circumstances relating or otherwise
pertinent thereto. Landlord hereby represents and warrants that Geoff Wood and
Kristina Kessler are the representatives of Landlord most knowledgeable about
the present operation and condition of the Premises.


G.The measurements of square feet set forth in this Lease shall be consistent
with the Building Owners and Managers Association (BOMA) International (ANSI
265.1-1989) Standard Method of Floor Measurement. At any time within ninety (90)
days following the date Landlord delivers possession of the Premises to Tenant,
Tenant shall have the right, at its expense, to have its architect/space planner
remeasure the Premises in accordance with the foregoing ANSI/BOMA guidelines,
and if there is a deviation from the square feet of floor area as set forth
above, Landlord shall, effective as of the Effective Date, adjust the Rentable
Square Footage the Premises to reflect the actual floor area of the Premises,
the Base Rent, the Tenant Allowance and other charges which are based on the
Rentable Square Footage of the Premises. Landlord shall have the right, at its
expense, to have its architect verify any such deviation determined by the
Tenant's architect. In the event of an adjustment of floor area, the parties
shall within ten (10) days after the written request of either party enter into
a lease amendment amending this Lease as to the matters set forth above. In the
event that Tenant does not provide written notice to Landlord within ninety (90)
days of delivery of the possession of the Premises that a re-measurement of the
Premises has revealed a deviation from the square feet of floor area as set
forth above,

4

--------------------------------------------------------------------------------



then Landlord and Tenant stipulate and agree that the Rentable Square Footage of
the Building and the Rentable Square Footage of the Premises set forth herein
are correct and shall not be re-measured.


IV.    Rent.


A.Payments. As consideration for this Lease, commencing on the Commencement Date
(however subject to abatement rights as set forth herein), Tenant shall pay
Landlord, without any setoff or deduction (except to the extent as otherwise set
forth in this Lease), the total amount of Base Rent and Additional Rent due for
the Term. "Additional Rent" means all sums (exclusive of Base Rent) that Tenant
is required to pay Landlord or any other person or entity under the Lease.
Additional Rent and Base Rent are sometimes collectively referred to as "Rent".
Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent under
applicable Law. Base Rent and Tenant's Pro Rata Share of Excess Expenses
(defined in Section IV.B.) shall be due and payable in advance on the first day
of each calendar month without notice or demand. All other items of Rent shall
be due and payable by Tenant on or before thirty (30) days after billing by
Landlord. All payments of Rent shall be by good and sufficient check or by other
means (such as automatic debit or electronic transfer) acceptable to Landlord.
If Tenant fails to pay any item or installment of Rent when due, Tenant shall
pay Landlord an administration fee equal to five percent (5%) of the past due
Rent, provided that Tenant shall be entitled to a grace period of five (5) days
for the first two (2) late payments of Rent in a given calendar year. If the
Term commences on a day other than the first day of a calendar month or
terminates on a day other than the last day of a calendar month, the monthly
Base Rent and Tenant's Pro Rata Share of Excess Expenses for the month shall be
prorated based on the number of days in such calendar month. Landlord's
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due. No endorsement or statement on a check or
letter accompanying a check or payment shall be considered an accord and
satisfaction, and either party may accept the check or payment without prejudice
to that party's right to recover the balance or pursue other available remedies.
Tenant's covenant to pay Rent is independent of every other covenant in this
Lease, except to the extent of any offset or deduction right of Tenant under
this Lease.


B.Payment of Tenant's Pro Rata Share of Excess Expenses. During each calendar
year during the Term after the Base Year, Tenant shall pay Tenant's Pro Rata
Share of the total amount by which all Expenses (defined in Section IV.C.) for
such Comparison Year exceeds the amount of Expenses for the Base Year (the
"Excess Expenses"); provided however, that (i) the Controllable Expenses that
may be included in the calculation of Excess Expenses in the first Comparison
Year shall be limited to four percent (4%) of the Controllable Expenses in the
Base Year, and (ii) the Controllable Expenses included in the calculation of
Excess Expenses for each subsequent Comparison Year shall be limited to four
percent (4%) of the Controllable Expenses used to calculate the Excess Expenses
in the prior Comparison Year. "Controllable Expenses" shall mean all Expenses
other than Taxes. The following table is an illustration of how Excess Expenses
would be calculated if the Expenses in the Base Year are $2,000.00, of which
$1,000.00 are attributable to Controllable Expenses and $1,000 are attributable
to Taxes.


Comparison Year
Total Controllable Expenses (CE)
Limit on CE for Calculating Excess Expenses
Total Taxes
Taxes in Included Excess Expenses
Excess Expenses
1
$1,010.00
$1,010.00
$1,080.00
$80.00
$90.00
2
$1,060.00
$1,050.40
$1, 100.00
$100.00
$150.40



Landlord shall provide Tenant with a good faith estimate of the total amount of
Expenses for each calendar year during the Term. On or before the first day of
each month, Tenant shall pay to Landlord a monthly installment equal to one­
twelfth of Tenant's Pro Rata Share of Landlord's estimate of the total amount of
Excess Expenses. If Landlord determines that its good faith estimate was
incorrect, Landlord may provide Tenant with a revised estimate (however, this
shall occur no more than two (2) times per calendar year). After its receipt of
the revised estimate, Tenant's monthly payments shall be based upon the revised
estimate. If Landlord does not provide Tenant with an estimate of the total
amount of Expenses by January 1 of a calendar year, Tenant shall continue to pay
monthly installments based on the previous year's estimate until Landlord
provides Tenant with the new estimate. Upon delivery of the new estimate, an
adjustment shall be made for any month for which Tenant paid monthly
installments based on the previous year's estimate. Tenant shall pay Landlord
the amount of any underpayment within thirty (30) days after receipt of the new
estimate. Any overpayment shall be refunded to Tenant within thirty (30) days or
credited against the next due future installment(s) of Rent.


As soon as is practical following the end of each calendar year (but no later
than June 30th), Landlord shall furnish Tenant with a statement of the actual
amount of Expenses for the prior calendar year and Tenant's Pro Rata Share of
the actual amount

5

--------------------------------------------------------------------------------



of Excess Expenses for the prior calendar year. If the estimated amount of
Excess Expenses for the prior calendar year is more than the actual amount of
Excess Expenses for the prior calendar year, Landlord shall apply any
overpayment by Tenant against Rent due or next becoming due, provided if the
Term expires before the determination of the overpayment, Landlord shall refund
any overpayment to Tenant after first deducting the amount of Rent due within
thirty (30) days. If the estimated amount of Excess Expenses for the prior
calendar year is less than the actual amount of Excess Expenses for such prior
year, Tenant shall pay Landlord, within thirty (30) days after its receipt of
the statement of Expenses, any underpayment for the prior calendar year. Subject
to any matters outside of Landlord's control (such as any government or
municipality with taxing authority failing to provide tax assessments), Landlord
shall not be permitted to charge Tenant for any additional Expenses for any
reconciliations performed more than two (2) years after the end of a calendar
year.


C.    Expenses Defined. "Expenses" means all costs and expenses incurred by
Landlord in each calendar year in connection with operating, maintaining,
repairing and managing the Building and the Property, including, but not limited
to:


1.Labor costs, including, wages, salaries, social security and employment taxes,
medical and other types of insurance, uniforms, training, and retirement and
pension plans.


2.Management fees, the cost of equipping and maintaining a management office,
accounting and bookkeeping services, reasonable legal fees not attributable to
leasing or collection activity, and other administrative costs. Landlord, by
itself or through an affiliate, shall have the right to directly perform or
provide any services under this Lease (including management services), provided
that the cost of any such services shall not exceed the cost that would have
been incurred had Landlord entered into an arms­ length contract for such
services with an unaffiliated entity of comparable skill and experience.


3.Costs incurred by Landlord pursuant to the terms of Section IX hereof.


4.The cost of services, including amounts paid to service providers and the
rental and purchase cost of parts, supplies, tools and equipment.


5.Premiums and deductibles paid by Landlord for insurance, including workers
compensation, fire and extended coverage, earthquake, general liability, rental
loss, elevator, boiler and other insurance customarily carried from time to time
by owners of comparable office buildings.


6.Electrical Costs (defined below) and charges for water, gas, steam and sewer,
but excluding those charges for which Landlord is reimbursed by tenants.
"Electrical Costs" means: (a) charges paid by Landlord for electricity; (b)
costs incurred in connection with an energy management program for the Property;
and (c) if and to the extent permitted by Law, a fee for the services provided
by Landlord in connection with the selection of utility companies and the
negotiation and administration of contracts for electricity, provided that such
fee shall not exceed 50% of any savings obtained by Landlord. Electrical Costs
shall be adjusted as follows: (i) amounts received by Landlord as reimbursement
for above standard electrical consumption shall be deducted from Electrical
Costs; (ii) the cost of electricity incurred to provide overtime HVAC to
specific tenants (as reasonably estimated by Landlord) shall be deducted from
Electrical Costs; and (iii) if Tenant is billed directly for the cost of
building standard electricity to the Premises as a separate charge in addition
to Base Rent, the cost of electricity to individual tenant spaces in the
Building shall be deducted from Electrical Costs.


7.The amortized cost of capital improvements (as distinguished from replacement
parts or components installed in the ordinary course of business) made to the
Property (i) for the primary purpose of reducing Expenses (limited to the extent
of the reasonably anticipated cost savings) or (ii) required to comply with laws
first enacted or enforced after the Effective Date. The cost of capital
improvements shall be amortized by Landlord over the reasonable useful life of
the improvement. The amortized cost of capital improvements may, at Landlord's
option, include actual or imputed interest at the rate that Landlord would
reasonably be required to pay to finance the cost of the capital improvement.


8.Taxes (as defined below).


9.Security costs and expenses for the Property; provided that if security
services are provided in a Comparison Year that are not provided in the Base
Year, the reasonable costs and expenses of such security services shall be
imputed into the Base Year for purposes of determining the Excess Expenses.


10.Any amounts charged to the Building under any recorded declaration or similar
instrument as of the Effective Date.



6

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained in this Lease, Expenses for
purposes of this Lease shall not include (A) costs of leasing commissions,
attorneys' fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building; (B) costs incurred by Landlord in the repairs, capital
additions, alterations or replacements made or incurred to rectify or correct
defects in design, materials or workmanship in connection with any portion of
the Property; (C) costs (including permit, license and inspection costs)
incurred in renovating or otherwise improving, decorating or redecorating
rentable space for other tenants or vacant rentable space; (D) cost of utilities
or services sold to Tenant or others for which Landlord is entitled to and
actually receives reimbursement (other than through any operating cost
reimbursement provision identical or substantially similar to the provisions set
forth in this Lease); (E) except as otherwise specifically provided in this
Lease, costs incurred by Landlord for capital repairs and capital improvements
to the Property which are considered capital improvements and replacements under
generally accepted accounting principles, consistently applied; (F) costs of
services or other benefits which are either not offered to Tenant or for which
Tenant is charged directly, but which are provided to other tenants of the
Building without a separate charge; (G) costs incurred due to the violation by
Landlord or any other tenant of the terms and conditions of any lease of space
in the Building; (H) costs of overhead or profit increment paid to Landlord or
to subsidiaries or affiliates of Landlord for services in or in connection with
the Property to the extent the same exceeds the cost of such services which
could be obtained from third parties on a competitive basis; (I) except as
otherwise specifically provided herein, costs of interest on debt or
amortization on any mortgages, and rent and other charges, costs and expenses
payable under any mortgage, if any; (J) intentionally omitted; (K) costs of any
compensation and employee benefits paid to clerks, attendants or other persons
in a commercial concession operated by Landlord; (L) costs of rentals and other
related expenses incurred in leasing HVAC, elevators or other equipment
ordinarily considered to be of a capital nature except (i) equipment which is
used in providing janitorial, maintenance or similar services and which is not
affixed to the Building, and (ii) except in the event of an emergency; (M)
marketing costs, legal fees, space planner's fees, and advertising and
promotional expenses and brokerage fees incurred in connection with the original
development, subsequent improvement, or original or future leasing of the
Building; (N) costs of electrical power for which Tenant directly contracts with
and pays a local public service company; (O) any bad debt loss, rent loss, or
reserves for bad debts or rent loss; (P) costs associated with the operation of
the business of the partnership or entity which constitutes the Landlord, as the
same are distinguished from the costs of operation of the Property (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Property). Costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord include
costs of partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of the Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord's interest in the Property, and costs incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Property management, or between Landlord and other tenants or occupants, and
Landlord's general corporate overhead and general administrative expenses
relating to the partnership or entity (as opposed to the operation of the
Property); (Q) the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Property unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Property vis-a-vis time spent on matters unrelated to operating and managing the
Property; (R) amounts paid as ground rental for the Real Property by the
Landlord; (S) costs, other than those incurred in ordinary maintenance and
repair, for sculpture, paintings, fountains or other objects of art; (T) any
costs expressly excluded from Expenses elsewhere in this Lease; (U) costs
arising from Landlord's charitable or political contributions; (V) any gifts
provided to any entity whatsoever, including, but not limited to, Tenant, other
tenants, employees, vendors, contractors, prospective tenants and agents; (W)
the cost of any magazine, newspaper, trade or other subscriptions; (X) any costs
covered by any warranty, rebate, guarantee, service contract or insurance which
are actually collected by Landlord (which shall not prohibit Landlord from
passing through the costs of any such service contract if otherwise includable
in Expenses); (Y) tax penalties incurred as a result of Landlord's negligence,
inability or unwillingness to make payments or file returns when due; (Z) all
items and services for which Tenant or any other tenant in the Building
reimburses Landlord directly (and not as part of its pro rata share of Expenses)
or which Landlord provides selectively to one or more tenants (other than
Tenant); (AA) costs incurred to comply with Hazardous Materials Laws relating to
Hazardous Materials which were in existence in the Building prior to the date of
delivery of possession of the Premises and was of such a nature that a federal,
State or municipal governmental authority, if it had then had knowledge of the
presence of such hazardous material (in the state, and under the conditions that
such Hazardous Material then existed in the Building) would have then required
the removal or other remedial or containment action with respect thereto; (BB)
rent for any office space occupied by Building management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project; and (CC) costs incurred by
Landlord in performing its obligations under this Lease which are to be
performed at Landlord's sole cost and expense.


If Landlord incurs Expenses for the Property together with one or more other
buildings or properties, whether pursuant to a reciprocal easement agreement,
common area agreement or otherwise that is effective and recorded as of the
Effective Date, the shared costs and expenses shall be equitably prorated and
apportioned between the Property and the other buildings or properties. Expenses
for the Base Year and all Comparison Years shall be determined as if the
Building is 100% occupied and Landlord had been supplying services to 100% of
the Rentable Square Footage of the Building during that calendar year. The
extrapolation of

7

--------------------------------------------------------------------------------



Expenses under this Section shall be performed by appropriately adjusting the
cost of those components of Expenses that are impacted by changes in the
occupancy of the Building.


D.    Taxes Defined. "Taxes" shall mean: (1) all real estate taxes and other
assessments on the Building and/or Property, including, but not limited to,
assessments for special improvement districts and building improvement
districts, taxes and assessments levied in substitution or supplementation in
whole or in part of any such taxes and assessments and the Property's share of
any real estate taxes and assessments under any reciprocal easement agreement,
common area agreement or similar agreement as to the Property; (2) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (3) all
reasonable costs and fees incurred in connection with seeking reductions in any
tax liabilities described in (1) and (2), including, without limitation, any
costs incurred by Landlord for compliance, review and appeal of tax liabilities.
Taxes shall not include any income, capital levy, franchise, capital stock,
gift, estate or inheritance tax. If an assessment is payable in installments,
Taxes for the year shall include the amount of the installment and any interest
due and payable during that year. For all other real estate taxes, Taxes for
that year shall, at Landlord's election, include either the amount accrued,
assessed or otherwise imposed for the year or the amount due and payable for
that year, provided that Landlord's election shall be applied consistently
throughout the Term. If a change in Taxes is obtained for any year of the Term,
then Taxes for that year will be retroactively adjusted and Landlord shall
provide Tenant with a credit, if any, based on the adjustment. Tenant, at
Tenant's sole cost and expense, shall have the right to contest the Taxes for
the Premises with the applicable governing authorities if Landlord provides
prior written consent, which consent may be withheld only if Landlord contests
the Taxes for the Premises. Landlord shall provide copies of all correspondence
it receives regarding taxed/assessed values and appeal periods. Landlord, at
Tenant's sole cost and expense, shall reasonably cooperate with Tenant with
respect to Tenant contesting the Taxes if permitted under this Lease.


E.    Review Rights. If Tenant desires to contest any calculation by Landlord of
Expenses or the amount of any Expenses payable by Tenant, Tenant must give
Landlord a written notice (an "Audit Notice") stating that Tenant intends to
review Landlord's books and records regarding Expenses. The Audit Notice must be
received by Landlord within one (1) year after the date of receipt by Tenant of
Landlord's notice of the estimate of Tenant's Pro Rate Share of Expenses or
calendar year reconciliation, as set forth in Section IV.B above. If Tenant
fails to give Landlord such an Audit Notice within such time, Tenant shall be
deemed to have waived and released any and all rights it may have to contest the
calculation and amount of such Expenses. Promptly after receiving any such Audit
Notice from Tenant, Landlord shall make its books and records available to
Tenant and its accountants for review at the Building, its office within Clark
County or the office of its property manager within Clark County. Following such
review, if Tenant disputes the Expenses as set forth in the applicable
statement, Landlord shall meet with Tenant and both Tenant and Landlord shall
attempt in good faith to reconcile the matter. If Landlord and Tenant are unable
to resolve the dispute within a reasonable time, a binding final determination
shall be made by an independent auditor (hired on a non-contingency basis)
selected by Landlord and reasonably approved by Tenant. The cost of Tenant's
audit shall be paid for by Tenant unless the investigation and analysis
discloses a material overcharge of Tenant (i.e., five percent (5%) or more), in
which event Landlord shall bear the cost of the audit. If the report discloses
that the amount or calculation used by Landlord was incorrect, Landlord shall
provide a credit to Tenant for future Expenses payable by Tenant equal to the
amount of any overpayment paid by Tenant during the Lease year to which Tenant's
Expenses relates or Tenant shall pay Landlord the amount of any underpayment,
whichever may be applicable. Notwithstanding the pendency of any dispute
hereunder, Tenant shall continue to pay Tenant's Pro Rata Share of Excess
Expense amounts based upon Landlord's determination and calculation or until
such calculation or amount has been established hereunder to be incorrect.


V.    Compliance with Laws; Use.


A.Tenant's Obligations. The Premises shall be used only for the Permitted Use
and for no other use whatsoever. Tenant shall not use or permit the use of the
Premises for any purpose which is illegal, dangerous to persons or property or
which, in Landlord's reasonable opinion, unreasonably disturbs any other tenants
of the Building or interferes with the operation of the Building. Tenant shall
comply with all Laws, including the Americans with Disabilities Act, regarding
the operation of Tenant's business and the use, condition, configuration and
occupancy of the Premises. Tenant shall not cause or permit the use, generation,
storage or disposal in or about the Property of any Hazardous Material except in
the ordinary course of business in compliance with all Laws, unless Tenant shall
have received Landlord's prior written consent, which consent Landlord may
withhold or at any time revoke at its sole discretion. Tenant shall keep the
Premises clean to prevent mold and shall remove standing water. If Tenant
becomes aware of any mold growth, Tenant shall promptly notify Landlord in
writing. Tenant, within ten (10) days after receipt, shall provide Landlord with
copies of any notices it receives regarding a violation or alleged violation of
any Laws in connection with its use of the Property. Tenant shall comply with
the rules and regulations of the Building attached as Exhibit B and such other
reasonable rules and regulations adopted by Landlord from time to time, provided
such newly adopted rules and regulations do not interfere with Tenant's use and
rights under this Lease or increase the monetary obligations of Tenant
hereunder. Tenant shall also comply with and observe any recorded restrictive
covenants applicable to the Property as of the Effective Date. Tenant shall also
cause its agents, contractors, subcontractors, employees, customers, and
subtenants to comply with all rules and

8

--------------------------------------------------------------------------------



regulations of the Building. Landlord shall not discriminate against Tenant in
Landlord's enforcement of the rules and regulations. Prior to Landlord recording
any documents against the Property which would materially and adversely affect
Tenant's use and operations at the Property and/or Tenant's rights and
obligations under this Lease, Landlord shall obtain Tenant's prior written
consent.


B.Landlord's Obligations. Landlord shall maintain and operate the Building and
Common Area in accordance with all applicable Laws, including, without
limitation Laws under the American with Disabilities Act and Laws related to
Hazardous Materials, except to the extent such compliance with Laws is Tenant's
obligation pursuant to this Lease. Landlord agrees that if: (i) at any time or
times any public authorities having jurisdiction shall complain that the Common
Areas or portion of the Building for which Landlord is responsible shall not
have been constructed or shall not be operated in compliance with any applicable
Law and shall request compliance; (ii) failure to comply was not caused by or
through Tenant; and (iii) such failure to comply shall materially and adversely
affect the use of the Premises by Tenant or materially and adversely affect any
other rights of Tenant under this Lease or impose any obligation upon Tenant not
contained in this Lease, then Landlord shall, upon receipt of notice of such
complaint, cause such repairs, alterations or other work to be done or action to
be taken so as to bring about the compliance requested. Landlord shall not
transport, use, store, maintain, generate, manufacture, handle, dispose, release
or discharge any Hazardous Materials upon or about the Property, or permit
Landlord's employees, agents and contractors, to engage in such activities upon
or about Property. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within,
the Property of substances customarily used in the ordinary course of business
for similar buildings in compliance with all Laws.


VI.    Intentionally Omitted.


VII.    Signs.


Tenant shall have the right to place and maintain signage on the exterior of the
Premises and Building. So long as Tenant is the sole occupant of the Building,
Tenant shall have the sole rights to any monument or pylon signs for the
Building, if any. In the event Tenant is the majority tenant of the Building and
no monument or pylon signs exist, Tenant, at Tenant's sole cost, shall have the
right to construct monument and/or pylon signs and to place other reasonable
prominent identification signage in locations mutually determined by Landlord
and Tenant. The size, type and location of all signage shall be subject to the
prior written consent of Landlord, which will not be unreasonably withheld,
delayed or conditioned. Tenant acknowledges that if it is not the sole Tenant in
the Building, that other tenants may have reasonable monument signage and/or
exterior Building signage. All signage shall comply with recorded declarations
or restrictions and with any sign criteria for the Hughes Airport Center in
existence as of the date of this Lease. Any signage approved by Landlord shall
be installed and maintained at Tenant's sole cost and expense; provided,
however, that Tenant may use the Tenant Allowance for the initial installation
of such signage, subject to the requirements for disbursement set forth herein.
All signage shall comply with applicable state, municipal and county law and
code, and with any recorded title encumbrances. Tenant further agrees not to
install any exterior lighting other than lighting associated with signage,
amplifiers or similar devices or use in or about the Premises, such as flashing
lights, searchlights, loudspeakers, phonographs or radio broadcasts. Tenant
shall remove all signs upon the expiration or earlier termination of this Lease,
and shall promptly repair any damage caused by such removal.


VIII.    Leasehold Improvements.


All improvements permanently affixed to the Premises or otherwise installed
using the Tenant Improvement Allowance (collectively, "Leasehold Improvements")
shall be owned by Landlord and shall remain upon the Premises after expiration
of the Lease without compensation to Tenant, and Tenant shall have no obligation
to remove or demolish any Leasehold Improvements at the expiration or earlier
termination of the Lease.


IX.    Repairs and Alterations.


A.Tenant's Repair Obligations. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord's express responsibility under this Lease, and shall keep the Premises
in good condition and repair, reasonable wear and tear excepted, and in
accordance with Law. Tenant's repair obligations include, without limitation,
repairs to: (1) floor covering; (2) interior partitions; (3) doors; (4) the
interior side of demising walls; (5) electronic, phone and data cabling and
related equipment (collectively, "Cable") that is installed by or for the
exclusive benefit of Tenant and located in the Premises or other portions of the
Building; (6) supplemental air conditioning units, emergency generators, private
showers and kitchens, including hot water heaters, plumbing, and similar
facilities serving Tenant exclusively; and (7) Alterations (as defined below)
performed by contractors retained by Tenant, including related HVAC balancing.
All work shall be performed in accordance with the rules and procedures
described in Section IX.C. below. If Tenant fails to commence and diligently
pursue any repairs to the Premises for which Tenant is responsible for more than
ten (10) days after notice from Landlord (although notice

9

--------------------------------------------------------------------------------



shall not be required if there is an emergency), Landlord may make the repairs,
and Tenant shall pay the reasonable cost of the repairs to Landlord within
thirty (30) days after receipt of an invoice and evidence of the cost thereof,
together with an administrative charge in an amount equal to 10% of the cost of
the repairs.


B.Landlord's Repair Obligations. Landlord shall be responsible to keep and
maintain in good repair and working order and make repairs to and perform
maintenance upon the following (the cost of which may be included in Expenses to
the extent not excluded in Section IV.C.): (1) structural elements of the
Building; (2) mechanical (including HVAC), electrical, lighting, plumbing and
fire/life safety systems serving the Building in general; (3) Common Areas; (4)
the roof of the Building; (5) exterior windows of the Building; and (6)
elevators serving the Building. Landlord shall promptly make repairs
(considering the nature and urgency of the repair) for which Landlord is
responsible. If the Premises, or a material portion of the Premises, is impaired
or made untenantable for a period in excess of four (4) consecutive days after
notice as a result of Landlord's failure to fulfill its obligations in this
Section, then Tenant shall be entitled to receive an abatement of Rent payable
hereunder during the period beginning on the 4th consecutive day of such failure
after notice and ending on the day the Premises are again not impaired or
tenantable. If the entire Premises has not been rendered impaired or
untenantable by the service failure, the amount of abatement that Tenant is
entitled to receive shall be prorated based upon the percentage of the Premises
rendered impaired or untenantable. In no event, however, shall Landlord be
liable to Tenant for any loss or damage, including the theft of Tenant's
Property (defined in Article XV), arising out of or in connection with the
failure of any security services, personnel or equipment, except to the extent
caused by Landlord's negligence or willful misconduct. Landlord shall be
obligated to maintain the Common Areas in a good condition and repair. If Tenant
is the majority tenant of the Building and Landlord fails to commence and
diligently pursue any repairs to the Building and the Common Areas for which
Landlord is responsible for more than ten (10) days after notice from Tenant
(although notice shall not be required if there is an emergency), Tenant may
make the repairs, and Landlord shall pay the reasonable cost of the repairs to
Tenant within thirty (30) days after receipt of an invoice and evidence of the
cost thereof, together with an administrative charge in an amount equal to 10%
of the cost of the repairs, and Tenant may offset any amounts due hereunder and
which are not timely paid against the next installment of Rent.


C.Alterations. Tenant shall not make alterations, additions or improvements to
the Premises or install any Cable in the Premises or other portions of the
Building (collectively referred to as "Alterations") without first obtaining the
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld, conditioned or delayed. However, Landlord's consent shall
not be required for any Alteration that satisfies all of the following criteria
(a "Cosmetic Alteration"): (1) will not affect the systems or structure of the
Building; and (2) does not require work to be performed inside the walls (i.e.,
work requiring alterations to the walls to get behind the surface thereof) or
above the ceiling of the Premises. However, even though consent is not required,
the performance of Cosmetic Alterations shall be subject to all the other
provisions of this Section IX.C, except that Tenant shall not be required to
obtain Landlord's approval for any plans and specifications thereof. Prior to
starting work, Tenant shall furnish Landlord with plans and specifications
reasonably acceptable to Landlord; names of contractors reasonably acceptable to
Landlord (provided that Landlord may designate specific contractors with respect
to Building systems); copies of contracts; necessary permits and approvals;
evidence of contractor's and subcontractor's insurance in amounts required under
Section XV. Material changes to the plans and specifications must also be
submitted to Landlord for its approval. Alterations shall be constructed in a
good and workmanlike manner using materials of a quality that is at least equal
to the quality reasonably designated by Landlord as the minimum standard for the
Building. Landlord may designate reasonable rules, regulations and procedures
for the performance of work in the Building and, if Tenant is not the sole
tenant of the Building, shall have the right to designate the time when
Alterations may be performed to the extent reasonably necessary to avoid
disruption to the occupants of the Building. Upon completion, Tenant shall
furnish "as-built" plans (except for Cosmetic Alterations), completion
affidavits, full and final waivers of lien and receipted bills covering all
labor and materials. Tenant shall assure that the Alterations comply with all
insurance requirements set forth in this Lease and Laws. Landlord's approval of
an Alteration shall not be a representation by Landlord that the Alteration
complies with applicable Laws or will be adequate for Tenant's use. Landlord
shall not charge Tenant a mark-up or supervisory fee for any Alterations. In no
event shall Tenant be required to comply with NRS 108 with respect to providing
security, bonds or a construction control account for any Alterations or other
Tenant work.


X.    Utilities; Janitorial Service.


Tenant shall contract and pay directly for separately metered electricity and
janitorial services for the Premises, and Tenant shall have control of the HVAC
and power for the Premises, and power shall be separately metered to the
Premises. Tenant shall promptly pay before delinquency all charges for
electricity and other extraordinary services furnished to the Premises. Except
to the extent caused by Landlord's negligence or willful misconduct, Landlord
shall not be liable for any interruptions or curtailment in utility services and
any such interruption or curtailment shall not constitute a termination of this
Lease or eviction of Tenant. Notwithstanding the foregoing, if the Premises, or
a material portion of the Premises, is made untenantable for a period in excess
of four (4) consecutive days after notice as a result of Landlord's failure to
provide utilities to the Premises to the extent required under this Lease, then
Tenant, as its sole remedy, shall be entitled to receive an abatement of Rent
payable hereunder during the period beginning on the fourth (4th ) consecutive
day of such failure after notice and ending on the day the Premises are again

10

--------------------------------------------------------------------------------



tenantable. If the entire Premises has not been rendered untenantable by the
service failure, the amount of abatement that Tenant is entitled to receive
shall be prorated based upon the percentage of the Premises rendered
untenantable and not used by Tenant. Tenant shall not at any time overburden or
exceed the capacity of the mains, feeders, ducts, conduits or other facilities
by which such utilities are supplied to, distributed in or serve the Premises
and Tenant shall comply with the rules, regulations and requirements of all
governmental and quasi-governmental agencies with respect thereto.


XI.    Entry by Landlord.


Landlord, its agents, contractors and representatives may enter the Premises as
reasonably necessary to inspect or show the Premises, to clean and make repairs,
alterations or additions to the Premises (to the extent a Landlord right or
obligation under this Lease), and to conduct or facilitate repairs, alterations
or additions to any portion of the Building, including other tenants' premises
(to the extent permitted under this Lease). Except in emergencies or to provide
janitorial, if any, and other Building services after Normal Business Hours,
Landlord shall provide Tenant with reasonable prior notice of entry into the
Premises, which may be given orally. If necessary for the protection and safety
of Tenant and its employees, upon 48 hours prior notice (or immediately in the
event of an emergency), Landlord shall have the right to temporarily close all
or a portion of the Premises to perform repairs, alterations and additions, but
it shall diligently pursue any such repair and immediately open such closed
Premises upon final repair. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Normal Business Hours. Entry by Landlord shall not constitute constructive
eviction or entitle Tenant to an abatement or reduction of Rent; provided,
however, Landlord shall not unreasonably interfere with Tenant's operations at
the Premises. If as a result of Landlord's entry Tenant is unable to occupy a
material portion of the Premises for a period in excess of three (3) consecutive
days after notice, then Tenant shall be entitled to receive an abatement of Rent
payable hereunder prorated based upon the percentage of the Premises rendered
untenantable until the Premises are again tenantable.


Notwithstanding anything to the contrary in this Lease, any entry into the
Premises, whether by Landlord or any third parties, shall be subject to Tenant's
security requirements (which security requirements shall be no more burdensome
than Tenant's security requirements for other third party visitors or for
Tenant's other buildings in the vicinity of the Property), and must be
coordinated with Tenant's security personnel upon reasonable prior notice.
Tenant shall provide Landlord access to the Premises for the purposes stated in
this Section XI within a reasonable period after notice from Landlord if
Landlord has complied with all of the security requirements to be complied with
on its part. Further, Tenant may designate limited areas of the Premises as
"Secured Areas"; provided that Tenant shall reasonably provide a Tenant's
representative to accompany any Landlord representative requiring access to the
Secured Areas upon reasonable notice. In connection with the foregoing, Landlord
shall not otherwise enter such Secured Areas except in the event of an
emergency. Tenant shall have the right to install a key-card security system. In
the event Tenant does not provide Landlord access to the Premises in breach of
its obligations hereunder, Tenant shall promptly reimburse Landlord for all
actual, out-of-pocket costs incurred by Landlord in the performance of its
obligations under this Lease resulting from Landlord's inability to access the
Premises. Landlord’s current property manager is Jamie Bartels of Hannay Realty
Advisers ("Property Manager"). Tenant shall provide Property Manager with one
key or key-card to the Premises to be used only in the event of emergencies, and
then only for the purpose of the emergency. Landlord shall indemnify Tenant for
any losses or liabilities resulting from the improper use of the key or key­
card. Landlord shall give Tenant notice as soon as reasonably practical before
or after any emergency entry. In the event that Landlord changes property
managers, Landlord shall cause its current Property Manager to promptly return
the key or key-card to Tenant, and such key or key-card will not be given to the
new property manager until such person is approved by Tenant in writing, such
approval not to be unreasonably withheld, based on its security requirements.


XII.    Assignment and Subletting.


A.Except in connection with a Permitted Transfer (defined in Section XII.E.
below) and an Affiliate Transfer (defined in Section XII.F. below), Tenant shall
not assign, sublease, transfer or encumber any interest in this Lease or allow
any third party to use any portion of the Premises (collectively or
individually, a "Transfer'') without the prior written consent of Landlord,
which consent shall not be unreasonably withheld. Without limitation, it is
agreed that Landlord's consent shall not be considered unreasonably withheld,
conditioned or delayed if: (1) the proposed transferee's financial condition
does not meet the criteria Landlord uses to select tenants in similar buildings
having similar leasehold obligations; (2) the proposed transferee's business is
not suitable for the Building considering the business of the other tenants and
the Building's prestige, or would result in a violation of another tenant's
rights; (3) the proposed transferee is a governmental agency or existing
occupant of the Building; or (4) Tenant is in default after the expiration of
the notice and cure periods in this Lease. Except in the event that Landlord has
unreasonably withheld, conditioned or delayed its consent to a proposed
transferee with a credit rating from public company credit rating agencies equal
to or better than Tenant at the date of this lease or date of assignment
(whichever is better), or if the Tenant or assignee is not a public company at
the time of assignment, such assignee has a net worth equal to or better than
Tenant at the date of this lease or date of assignment (whichever is better),
Tenant shall not be entitled to receive monetary damages based upon a claim that
Landlord unreasonably withheld its consent to a proposed Transfer and Tenant's
sole remedy shall be an action to enforce any such provision through specific
performance, injunction, declaratory judgment or such other equitable relief.
Any

11

--------------------------------------------------------------------------------



attempted Transfer in violation of this Article shall, at Landlord's option, be
void. Consent by Landlord to one or more Transfer(s) shall not operate as a
waiver of Landlord's rights to approve any subsequent Transfers. In no event
shall any Transfer, Permitted Transfer or Affiliate Transfer release or relieve
Tenant from any obligation under this Lease.


B.As part of its request for Landlord's consent to a Transfer, Tenant shall
provide Landlord with financial statements for the proposed transferee, a
complete copy of the proposed assignment, sublease and other contractual
documents and such other information as Landlord may reasonably request.
Landlord shall, by written notice to Tenant within seven (7) days of its receipt
of the required information and documentation, (1) consent to the Transfer by
the execution of a consent agreement in a form reasonably designated by
Landlord; or (2) reasonably refuse to consent to the Transfer within reasons
therefor set forth in writing. Whether or not Landlord grants consent, Tenant
shall pay One Thousand Dollars ($1,000.00) towards Landlord's review and
processing expenses, as well as any reasonable legal fees incurred by Landlord
in connection therewith, not to exceed $1,000.00 per request.


C.If Tenant is in Monetary Default (defined in Section XIX.A. below), Landlord
may require that all sublease payments be made directly to Landlord, in which
case Tenant shall receive a credit against Rent in the amount of any payments
received (less Landlord's share of any excess).


D.Except as provided below with respect to a Permitted Transfer and an Affiliate
Transfer, if Tenant is a corporation, limited liability company, partnership, or
similar entity, and if the entity which owns or controls a majority of the
voting shares/rights at any time changes for any reason (including but not
limited to a merger, consolidation or reorganization), such change of ownership
or control shall constitute a Transfer. The foregoing shall not apply so long as
Tenant is an entity whose outstanding stock is listed on a recognized security
exchange, or if at least 50% of its voting stock is owned by another entity, the
voting stock of which is so listed.


E.Tenant may assign or transfer any interest under this Lease or sublease all or
a portion of the Premises to a successor to Tenant by purchase, merger,
consolidation or reorganization without the consent of Landlord, provided that
all of the following conditions are satisfied (a "Permitted Transfer''): (1)
Tenant is not in default under this Lease, beyond applicable cure periods; (2)
Tenant's successor shall own all or substantially all of the assets of Tenant;
(3) Tenant's successor's financial condition meets the criteria Landlord uses to
select tenants in similar buildings having similar leasehold obligations; (4)
the Permitted Use does not change; and (5) Tenant shall use commercially
reasonable efforts to give Landlord written notice at least ten (10) days prior
to the effective date of the proposed purchase, merger, consolidation or
reorganization. Tenant's notice to Landlord shall include information and
documentation showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant's successor shall sign a commercially reasonable
form of assumption agreement.


F.Tenant may assign, transfer or sublease any interest under this Lease or the
Premises to any parent corporation, subsidiary of which it owns (directly or
indirectly) a majority interest or over which it exercises managing control or
affiliate entity without Landlord's prior consent (an "Affiliate Transfer''). An
"affiliate" shall mean an entity under common ownership or control with Tenant
or its subsidiaries.


G.Notwithstanding anything to the contrary contained in this Lease, Landlord
will not unreasonably withhold, delay or condition consent to Tenant encumbering
this Lease pursuant to a leasehold mortgage or deed of trust; provided, however
that no such encumbrance nor a foreclosure of Tenant's leasehold interest under
the Lease shall release or relieve Tenant from any obligation under this Lease
or impair Landlord rights under this Lease. Landlord agrees to reasonably
cooperate with Tenant and its lender with respect to executing any documents
requested by Tenant and its lender that do not decrease Landlord's rights or
increase Landlord's costs or obligations under this Lease.


H.Landlord shall have no recapture rights under this Lease with respect to any
assignment, sublease, encumbrance or transfer of this Lease by Tenant, and
Tenant shall retain any additional rent, assignment or transfer profits.


XIII.    Liens.


Tenant shall not permit mechanic's or other liens to be placed upon the
Property, Premises or Tenant's leasehold interest in connection with any work or
service done or purportedly done by or for benefit of Tenant. If a lien is so
placed, Tenant shall, within thirty (30) days of notice from Landlord of the
filing of the lien, fully discharge the lien by settling the claim which
resulted in the lien or by bonding or insuring over the lien in the manner
prescribed by the applicable lien Law. If Tenant fails to discharge the lien, in
accordance with the preceding sentence, then, in addition to any other right or
remedy of Landlord, Landlord may bond or insure over the lien or otherwise
discharge the lien. Tenant shall reimburse Landlord for any amount paid by
Landlord to bond or insure over the lien or discharge the lien, including,
without limitation, reasonable attorneys' fees (if and to the extent permitted
by Law) within thirty (30) days after receipt of an invoice from Landlord.
Landlord waives all contractual, statutory and

12

--------------------------------------------------------------------------------



constitutional liens held by Landlord on Tenant's personal property, goods,
equipment, inventory, furnishings, chattels, accounts and assets ("Tenant's
Property") to secure the obligations of Tenant under this Lease.


XIV.    Indemnity.


A.Except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Related Parties (defined below), and subject to Section
XVI, Tenant shall indemnify, defend and hold Landlord, its trustees, members,
shareholders, principals, beneficiaries, partners, officers, directors,
employees, Mortgagee(s) (defined in Article XX.VI) and agents ("Landlord Related
Parties") harmless against and from all liabilities, obligations, damages,
penalties, claims, actions, costs, charges and expenses, including, without
limitation, reasonable attorneys' fees and other professional fees (if and to
the extent permitted by Law), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties and arising out of or in
connection with any damage or injury occurring in the Premises or any acts or
omissions (including violations of Law) of Tenant, its parent and subsidiary
companies and their respective trustees, members, shareholders, principals,
beneficiaries, partners, officers, directors, employees and agents ("Tenant
Related Parties") or any of Tenant's transferees, contractors or licensees.


B.Except to the extent caused by the negligence or willful misconduct of Tenant
or any Tenant Related Parties, and subject to Section XVI, Landlord shall
indemnify, defend and hold Tenant and the Tenant Related Parties harmless
against and from all liabilities, obligations, damages, penalties, claims,
actions, costs, charges and expenses, including, without limitation, reasonable
attorneys' fees and other professional fees (if and to the extent permitted by
Law), which may be imposed upon, incurred by or asserted against Tenant or any
of the Tenant Related Parties and arising out of or in connection with the
negligence, willful misconduct or breach of this Lease by Landlord or the
Landlord Related Parties.


C.Except to the extent caused by the negligence or willful misconduct of
Landlord or any of the Landlord Related Parties, or except as caused by
Landlord's breach of this Lease, Landlord and the Landlord Related Parties shall
not be liable for, and Tenant waives, all claims for loss or damage to Tenant's
business or loss, theft or damage to Tenant's Property or the property of any
person claiming by, through or under Tenant resulting from: (1) wind or weather;
(2) the failure of any sprinkler, heating or air-conditioning equipment, any
electric wiring or any gas, water or steam pipes; (3) the backing up of any
sewer pipe or downspout; (4) the bursting, leaking or running of any tank, water
closet, drain or other pipe; (5) water, snow or ice upon or coming through the
roof, skylight, stairs, doorways, windows, walks or any other place upon or near
the Building; (6) any act or omission of any party other than Landlord or
Landlord Related Parties; and (7) any causes not reasonably within the control
of Landlord. Tenant shall insure itself against such losses under Article XV
below.Insurance.


XV.    Insurance.


A.    Liability/Property Insurance. Tenant shall maintain at its sole expense
during the term hereof, commercial general liability insurance with broad form
contractual liability coverage and with coverage limits of not less than One
Million Dollars ($1,000,000.00) per occurrence and a general aggregate limit of
at least Two Million Dollars ($2,000,000.00) and Tenant shall provide, in
addition, excess liability insurance on a following form basis, with overall
excess limits of at least Five Million Dollars ($5,000,000.00). Tenant shall
also keep in force special form also known as "all risk" perils coverage
insurance for the full replacement value of Tenant's improvements and Tenant's
Property, including, but not limited to, trade fixtures, furnishings and other
personal property. All such policies shall be written by companies reasonably
satisfactory to Landlord and Tenant will cause such insurance policies to name
(i) Landlord as additional insured for the liability insurance required
hereunder, (ii) at Landlord's election, Landlord's property manager as
designated by Landlord from time to time ("Property Manager") as additional
insured for the liability insurance required hereunder and (iii) Landlord as a
loss payee with respect to Tenant's improvements. All such insurance shall be
written so as to provide that the insurer waives all right of recovery by way of
subrogation against Landlord or Landlord's property manager (as designated from
time to time) in connection with any loss or damage covered by the policy. In
addition, Tenant shall keep in force Worker's Compensation or similar insurance
to the extent required by law. Upon execution of this Lease, Tenant shall
deliver certificates of insurance evidencing the insurance carried hereunder to
Landlord. Should Tenant fail to effect the insurance called for herein Landlord
may, at its sole option, procure said insurance and pay the requisite premiums,
in which event, Tenant shall pay all sums so expended to Landlord as Additional
Rent following invoice and promptly upon demand. Tenant shall furnish to
Landlord 30 days' prior written notice to Landlord before the policy, policies
or insurance program structure in question shall be materially altered or
cancelled. High deductibles, self-insured retentions, or any form of
"self-insurance", or "captive insurance" may not be used to fulfill this
requirement, and no deductible or similar retention will be accepted for any
third party coverage; including, without limitation, workers compensation,
commercial general liability or auto liability; provided, however, that Tenant
may use a self-insured retention or deductible in the amount of Two Million
Dollars ($2,000,000.00) for any policy required under this Lease. Tenant's
insurance shall be primary, and any insurance maintained by Landlord or any
other additional insureds hereunder shall be excess and noncontributory. After
the initial Term of this Lease, Landlord shall have the right to reasonably
increase the amount or expand the scope of insurance to be maintained by Tenant
hereunder from time to time.

13

--------------------------------------------------------------------------------





B.    Contractor/Subcontractor's Insurance. Tenant's contractors and
subcontractors shall maintain the following insurance during any period in which
they are performing Tenant Improvements or Alterations on the Property: (i)
commercial general liability insurance with broad form contractual liability
coverage, products coverage and completed operation coverage with coverage
limits of not less than One Million Dollars ($1,000,000.00) per occurrence and a
general aggregate limit of at least Two Million Dollars ($2,000,000.00), and
(ii) Worker's Compensation or similar insurance to the extent required by law.
At any time that Tenant or its contractors are performing any Tenant
Improvements or Alterations constitute new construction or structural
alterations to the Building (including any movement of load bearing walls),
Tenant shall maintain builder's risk insurance in such amounts as are reasonably
acceptable to Landlord based on the scope of the work.


C.    Increase in Insurance Premium. Tenant will not do or suffer to be done, or
keep or suffer to be kept, anything in, upon or about the Premises which will
violate Landlord's policies of hazard or liability insurance or otherwise
violate any other insurance policy(ies) carried by Landlord on the Premises or
on the Property or which will prevent Landlord from procuring such policies in
companies acceptable to Landlord. If anything done, permitted to be done or
suffered by Tenant to be kept in, upon or about the Premises shall cause the
premium or rate of fire or other insurance on the Premises or on other property
of Landlord or of others within the Building to be increased beyond the minimum
rate from time to time applicable to the Premises or to any such other property
for the use or uses made thereof, Tenant will pay, as Additional Rent, the
amount of any such increase promptly upon Landlord's demand. Landlord hereby
represents and warrants to Tenant that general office use of the Premises will
not increase Landlord's insurance premiums.


D.    Landlord's Insurance Requirements. Landlord shall carry and maintain
property insurance insuring the Building against damage or destruction due to
risks including fire, vandalism and malicious mischief in an amount not less
than the replacement cost of the Buildings as the same may change from time to
time (the "Property Insurance Coverage"). Such policies will insure against all
risks of direct physical loss or damage subject to customary exclusions and any
reasonable amounts of coverage. Landlord shall carry and maintain commercial
general liability and excess umbrella liability insurance for bodily injury and
property damage however occasioned in, on or about the Buildings and the Common
Area, with limits $1,000,000 per occurrence and $2,000,000 aggregate, with
excess umbrella liability limits of $3,000,000 and shall name the following as
an additional insured thereunder: Tenant, its parent and its subsidiaries.


XVI.    Subrogation.


Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby waive and shall cause their respective insurance carriers to waive any
and all rights of recovery, claim, action or causes of action against the other
and their respective trustees, principals, shareholders, beneficiaries,
partners, officers, directors, agents, and employees, for any loss or damage
that may occur to Landlord or Tenant or any party claiming by, through or under
Landlord or Tenant, as the case may be, with respect to Tenant's Property, the
Building, the Premises, any additions or improvements to the Building or
Premises, or any contents thereof, including all rights of recovery, claims,
actions or causes of action arising out of the negligence of Landlord or any
Landlord Related Parties or the negligence of Tenant or any Tenant Related
Parties, which loss or damage is (or would have been, had the insurance required
by this Lease been carried) covered by insurance.


XVII.    Casualty Damage.


A.If all or any part of the Premises is damaged by fire or other casualty,
Tenant shall promptly notify Landlord in writing. During any period of time that
all or a material portion of the Premises is rendered untenantable as a result
of a fire or other casualty, the Rent shall abate for the portion of the
Premises that is untenantable and not used by Tenant. Landlord or Tenant shall
have the right to terminate this Lease if: (1) the Building shall be damaged so
that, in Landlord's reasonable judgment, substantial alteration or
reconstruction of the Building shall be required (whether or not the Premises
has been damaged); (2) Landlord is not permitted by Law to rebuild the Building
in substantially the same form as existed before the fire or casualty; (3) the
Premises have been materially damaged and there is less than 12 months of the
Term remaining on the date of the casualty; (4) any Mortgagee with a first
priority Mortgage requires that the insurance proceeds be applied to the payment
of the Mortgage debt pursuant to terms of the Mortgage that are commercially
reasonable for loans for similar types of properties; (5) a material uninsured
loss to the Building occurs; or (6) any restoration would be considered
"construction" with respect to the Premises within the meaning of Treas. Reg.
Section 1.856. Landlord or Tenant may exercise its right to terminate this Lease
by notifying the other party in writing within 60 days after the date of the
casualty. If this Lease does not terminate, Landlord shall commence and proceed
with reasonable diligence to repair and restore the Building and the Leasehold
Improvements (excluding any Alterations that were performed by Tenant in
violation of this Lease). Landlord shall not be liable for any loss or damage to
Tenant's Property or to the business of Tenant resulting in any way from the
fire or other casualty or from the repair and restoration of the damage, however
subject to the abatement of Rent as set forth herein. Landlord and Tenant hereby
waive the provisions of any Law relating

14

--------------------------------------------------------------------------------



to the matters addressed in this Article, and agree that their respective rights
for damage to or destruction of the Premises shall be those specifically
provided in this Lease.


B.If all or any portion of the Premises shall be made untenantable by fire or
other casualty, and neither Landlord nor Tenant has elected to terminate this
Lease pursuant to Section XVII.A above, Landlord shall, with reasonable
promptness, cause an architect or general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required to substantially complete the repair and restoration of the Premises
and make the Premises tenantable again, using standard working methods
("Completion Estimate"). If the Completion Estimate indicates that the Premises
cannot be made tenantable within 270 days from the date of the casualty, then
regardless of anything in Section XVII.A above to the contrary, either party
shall have the right to terminate this Lease by giving written notice to the
other of such election within ten (10) Business Days after receipt of the
Completion Estimate. Further, in the event Landlord fails to complete the repair
and replacement of the Premises within 300 days from the date of the casualty so
that Tenant may be open and operating for business therein within such time
period, Tenant shall have the right to terminate this Lease.


XVIII.    Condemnation.


Either party may terminate this Lease if the whole or any material part of the
Premises shall be taken or condemned for any public or quasi-public use under
Law, by eminent domain or private purchase in lieu thereof (a "Taking").
Landlord shall also have the right to terminate this Lease if there is a Taking
of any portion of the Building or Property which would leave the remainder of
the Building unsuitable for use as an office building in a manner comparable to
the Building's use prior to the Taking. In order to exercise its right to
terminate the Lease, Landlord or Tenant, as the case may be, must provide
written notice of termination to the other within 45 days after the terminating
party first receives notice of the Taking. Any such termination shall be
effective as of the date the physical taking of the Premises or the portion of
the Building or Property occurs. If this Lease is not terminated, the Rentable
Square Footage of the Premises and Tenant's Pro Rata Share shall, if applicable,
be appropriately adjusted. In addition, Rent for any portion of the Premises
taken or condemned shall be abated during the unexpired Term of this Lease
effective when the physical taking of the portion of the Premises occurs. All
compensation awarded for a Taking, or sale proceeds, shall be the property of
Landlord, any right to receive compensation or proceeds being expressly waived
by Tenant. However, Tenant may file a separate claim at its sole cost and
expense for Tenant's Property and Tenant's reasonable relocation expenses,
provided the filing of the claim does not diminish the award which would
otherwise be receivable by Landlord.


XIX.    Events of Default.


Tenant shall be considered to be in default of this Lease upon the occurrence of
any of the following events of default:


A.Tenant's failure to pay when due all or any portion of the Rent, if the
failure continues for 5 Business Days after written notice to Tenant ("Monetary
Default").


B.Tenant's failure (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease (including its Exhibits), if the failure is
not cured within thirty (30) days after written notice to Tenant. However, if
Tenant's failure to comply cannot reasonably be cured within thirty (30) days,
Tenant shall be allowed additional time as is reasonably necessary to cure the
failure so long as: (1) Tenant commences to cure the failure within thirty (30)
days, and (2) Tenant diligently pursues a course of action that will cure the
failure and bring Tenant back into compliance with the Lease. However, if
Tenant's failure to comply creates a hazardous condition to human health, the
failure must be cured promptly upon notice to Tenant.


C.Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts when due.


In addition to the foregoing, if Landlord provides Tenant with notice of
Tenant's failure to comply with any material term, provision or covenant of the
Lease on 3 occasions during any 12 month period, Tenant's subsequent violation
of such term, provision or covenant shall, at Landlord's option, be an incurable
event of default by Tenant.


Landlord shall be in default under this Lease in the event landlord fails to
cure its obligations within 30 days of receipt of written notification of such
failure. However, if Landlord's failure to comply cannot reasonably be cured
within thirty (30) days, Landlord shall be allowed additional time as is
reasonably necessary to cure the failure so long as: (1) Landlord commences to
cure the failure within thirty (30) days, and (2) Landlord diligently pursues a
course of action that will cure the failure and bring Landlord back into
compliance with the Lease. However, if Landlord's failure to comply creates a
hazardous condition to human health, the failure must be cured promptly upon
notice to Landlord.



15

--------------------------------------------------------------------------------



XX.    Remedies.


A.Upon any default, Landlord shall have the right without notice or demand
(except as provided in Article XIX) to pursue any of its rights and remedies at
Law or in equity, including any one or more of the following remedies:


1.Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord may,
in compliance with applicable Law and without prejudice to any other right or
remedy, enter upon and take possession of the Premises and expel and remove
Tenant, Tenant's Property and any party occupying all or any part of the
Premises. Tenant shall pay Landlord on demand the amount of all past due Rent
and other losses and damages which Landlord suffers as a result of Tenant's
default, whether by Landlord's inability to relet the Premises on satisfactory
terms or otherwise, including, without limitation, all Costs of Reletting
(defined below) and any deficiency that may arise from reletting or the failure
to relet the Premises. "Costs of Reletting" shall include all costs and expenses
incurred by Landlord in reletting or attempting to relet the Premises,
including, without limitation, reasonable legal fees, brokerage commissions, but
shall not include the cost of alterations and the value of other concessions or
allowances granted to a new tenant.


2.Terminate Tenant's right to possession of the Premises and, in compliance with
applicable Law, expel and remove Tenant, Tenant's Property and any parties
occupying all or any part of the Premises. Landlord may (but shall not be
obligated to) relet all or any part of the Premises, without notice to Tenant,
for a term that may be greater or less than the balance of the Term and on such
conditions (which may include concessions, free rent and alterations of the
Premises) and for such uses as Landlord in its absolute discretion shall
determine. Landlord may collect and receive all rents and other income from the
reletting. Tenant shall pay Landlord on demand all past due Rent, all Costs of
Reletting and any deficiency arising from the reletting or failure to relet the
Premises. Landlord shall not be responsible or liable for the failure to relet
all or any part of the Premises or for the failure to collect any Rent. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease unless a written notice of
termination is given to Tenant.


3.In lieu of calculating damages under Sections XX.A.1 or XX.A.2 above, Landlord
may elect to receive as damages the sum of (a) all Rent accrued through the date
of termination of this Lease or Tenant's right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Prime Rate (defined in
Section XX.B. below) then in effect, minus the then present fair rental value of
the Premises for the remainder of the Term, similarly discounted, after
deducting all anticipated Costs of Reletting.


B.Unless expressly provided in this Lease, the repossession or re-entering of
all or any part of the Premises shall not relieve Tenant of its liabilities and
obligations under the Lease. No right or remedy of Landlord shall be exclusive
of any other right or remedy. Each right and remedy shall be cumulative and in
addition to any other right and remedy now or subsequently available to Landlord
at Law or in equity. If Tenant is in default (beyond applicable notice and cure
periods), Landlord shall be entitled to receive interest on any unpaid item of
Rent at a rate equal to the Prime Rate plus 4% until cured. For purposes hereof,
the "Prime Rate" shall be the per annum interest rate publicly announced as its
prime or base rate by a federally insured bank selected by Landlord in the state
in which the Building is located. Forbearance by Landlord to enforce one or more
remedies shall not constitute a waiver of any default. Furthermore, in the event
that Landlord performs any of Tenant's obligations under this Lease as a result
of a default by Tenant, Tenant shall pay to Landlord within thirty (30) days
after receipt of invoice, and evidence of cost thereof, the reasonable cost of
performing such obligation, together with an administrative charge in an amount
equal to 10% of the cost to perform the obligation.


C.Notwithstanding anything to the contrary contained in this Lease, in the event
of a default by Tenant hereunder, Landlord hereby covenants and agrees to use
reasonable efforts to mitigate its damages, which reasonable efforts shall
include, without limitation, using commercially reasonable efforts to relet the
Premises upon commercially reasonable terms. Except as set forth in Article XXV
with respect to a holdover of the Premises, Landlord's out of pocket costs of
reletting the Premises upon an Event of Default by Tenant, or Landlord's out
pocket costs payable to third parties that Landlord may be entitled to
indemnification under a Tenant indemnification obligation under this Lease,
Landlord shall not have any right to sue, or collect from, Tenant for any
consequential, punitive or incidental damages (including, without limitation,
any claims for lost profits and/or lost business opportunity). Landlord shall
not have any right to sue, or collect from, Tenant for any costs to renovate the
Premises for any prospective tenant.


XXI.    Limitation of Liability.


TENANT ACKNOWLEDGES AND AGREES THAT THE LIABILITY OF LANDLORD UNDER THIS LEASE
OR ANY MATTER RELATING TO OR ARISING OUT OF THE OCCUPANCY OR USE OF THE PREMISES
AND/OR OTHER AREAS OF THE BUILDING OR THE PROPERTY SHALL BE LIMITED TO TENANT'S
ACTUAL DIRECT, BUT NOT CONSEQUENTIAL, DAMAGES THEREFOR AND SHALL BE RECOVERABLE
ONLY FROM LANDLORD'S INTEREST

16

--------------------------------------------------------------------------------



IN THE PROPERTY, NET PROCEEDS DERIVED FROM THE SALE THEREOF, AND, INSURANCE
PROCEEDS AND CONDEMNATION AWARDS. NO PERSONAL JUDGMENT SHALL LIE AGAINST
LANDLORD UPON EXTINGUISHMENT OF ITS RIGHTS IN THE PROPERTY AND ANY JUDGMENT SO
RENDERED SHALL NOT GIVE RISE TO ANY RIGHT OF EXECUTION OR LEVY AGAINST
LANDLORD'S OTHER ASSETS. FOR THE PURPOSES OF THIS PARAGRAPH ONLY, THE TERM
"LANDLORD" SHALL MEAN AND INCLUDE ALL PARTNERS OF LANDLORD (IF LANDLORD IS A
PARTNERSHIP) AND ALL MEMBERS AND MANAGERS OF LANDLORD (IF LANDLORD IS A LIMITED
LIABILITY COMPANY). THE PROVISIONS HEREOF SHALL INURE TO LANDLORD'S SUCCESSORS
AND ASSIGNS, INCLUDING ANY MORTGAGEE. THE FOREGOING PROVISIONS ARE NOT INTENDED
TO RELIEVE LANDLORD FROM THE PERFORMANCE OF ANY OF LANDLORD'S OBLIGATIONS UNDER
THIS LEASE, BUT ONLY TO LIMIT THE PERSONAL LIABILITY OF LANDLORD IN CASE OF
RECOVERY OF A JUDGMENT AGAINST LANDLORD. BEFORE FILING SUIT FOR AN ALLEGED
DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S) (DEFINED IN
ARTICLE XXVI BELOW) WHOM TENANT HAS · BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN
ARTICLE XXVI BELOW) ON THE PROPERTY, BUILDING OR PREMISES, NOTICE AND REASONABLE
TIME (NOT TO EXCEED THIRTY (30) DAYS, UNLESS AN EMERGENCY IN WHICH EVENT TENANT
MAY PROCEED WITH A CURE OF SUCH DEFAULT AND LANDLORD SHALL REIMBURSE TENANT FOR
ANY COSTS AND EXPENSES) TO CURE THE ALLEGED DEFAULT.


XXII.    No Waiver.


Either party's failure to declare a default immediately upon its occurrence, or
delay in taking action for a default shall not constitute a waiver of the
default, nor shall it constitute an estoppel. Either party's failure to enforce
its rights for a default shall not constitute a waiver of its rights regarding
any subsequent default. Receipt by Landlord of Tenant's keys to the Premises
shall not constitute an acceptance or surrender of the Premises.


XXIII.    Quiet Enjoyment.


Tenant shall, and may peacefully have, hold and enjoy the Premises, subject to
the terms of this Lease, provided Tenant is not in default (after applicable
notice and cure periods) hereunder. This covenant and all other covenants of
Landlord shall be binding upon Landlord and its successors only during its or
their respective periods of ownership of the Building.


XIV.    Landlord Representations.


Landlord represents and warrants that, as of the Effective Date, (i) there is no
mortgage or loan encumbering the Property or Building, (ii) to Landlord's actual
knowledge, Landlord has not received any written notice of any eminent domain or
similar proceeding during its period of ownership which would affect all, or any
portion, of the Premises or the Property, (iii) Landlord has the full right,
power and authority to make this Lease and no joinder or approval of another
person or entity is required with respect to Landlord's right and authority to
enter into this Lease, and (iv) Landlord has provided to Tenant a recent title
report and related recorded documents for the Property, a list of which is
attached hereto as Exhibit G.


XXV.    Holding Over.


If Tenant fails to surrender the Premises at the expiration or earlier
termination of this Lease, occupancy of the Premises after the termination or
expiration shall be that of a tenancy at sufferance. Tenant's occupancy of the
Premises during the holdover shall be subject to all the terms and provisions of
this Lease and Tenant shall (1) for the first three months of holdover, pay Base
Rent in an amount (on a per month basis without reduction for partial months
during the holdover) equal to 125% of the sum of the Base Rent due for the
period immediately preceding the holdover; and (2) for any holdover after the
first three months, pay Base Rent in an amount (on a per month basis without
reduction for partial months during the holdover) equal to 150% of the sum of
the Base Rent due for the period immediately preceding the holdover. No holdover
by Tenant or payment by Tenant after the expiration or early termination of this
Lease shall be construed to extend the Term or prevent Landlord from immediate
recovery of possession of the Premises by summary proceedings or otherwise. In
addition to the payment of the amounts provided above, if Landlord is unable to
deliver possession of the Premises to a new tenant, or to perform improvements
for a new tenant, as a result of Tenant's holdover and Tenant fails to vacate
the Premises within thirty (30) days after Landlord notifies Tenant of
Landlord's inability to deliver possession, or perform improvements, Tenant
shall be liable to Landlord for all damages, including, without limitation,
consequential damages, that Landlord suffers from the holdover.


XXVI.    Subordination to Mortgages; Estoppel Certificate.


Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and

17

--------------------------------------------------------------------------------



extensions thereof (collectively referred to as a "Mortgage"). The party having
the benefit of a Mortgage shall be referred to as a "Mortgagee". This clause
shall be self-operative, but upon request from a Mortgagee, Tenant shall execute
a commercially reasonable subordination agreement in favor of the Mortgagee. In
lieu of having the Mortgage be superior to this Lease, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Notwithstanding
anything to the contrary contained in this Lease, in consideration of, and as a
condition precedent to, Tenant's agreement to permit its interest pursuant to
this Lease to be subordinated to any particular future Mortgage hereafter
enforced against the Building or the Property, Landlord shall deliver to Tenant
a commercially reasonable non-disturbance agreement executed by the Mortgagee of
such Mortgage. If requested by a successor-in-interest to all or a part of
Landlord's interest in the Lease, Tenant shall, without charge, attorn to the
successor-in-interest. Landlord and Tenant shall each, within twenty (20) days
after receipt of a written request from the other, execute and deliver an
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). The estoppel certificate shall
include a statement certifying that this Lease is unmodified (except as
identified in the estoppel certificate) and in full force and effect, describing
the dates to which Rent and other charges have been paid, representing that, to
such party's actual knowledge, there is no default (or stating the nature of the
alleged default) and indicating other matters with respect to the Lease that may
reasonably be requested.


XXVIII.    Attorneys' Fees.


If either party institutes a suit against the other for violation of or to
enforce any covenant or condition of this Lease, or if either party intervenes
in any suit in which the other is a party to enforce or protect its interest or
rights, the prevailing party shall be entitled to all of its legal costs and
expenses, including, without limitation, reasonable attorneys' fees.


XXVIII.    Notice.


If a demand, request, approval, consent or notice (collectively referred to as a
"notice") shall or may be given to either party by the other, the notice shall
be in writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service at
the party's respective Notice Address(es) set forth in Article I, except that if
Tenant has vacated the Premises (or if the Notice Address for Tenant is other
than the Premises, and Tenant has vacated such address) without providing
Landlord a new Notice Address, Landlord may serve notice in any manner described
in this Article or in any other manner permitted by Law. Each notice shall be
deemed to have been received or given on the earlier to occur of actual delivery
or the date on which delivery is refused, or, if Tenant has vacated the Premises
or the other Notice Address of Tenant without providing a new Notice Address,
three (3) days after notice is deposited in the U.S. mail or with a courier
service in the manner described above. Either party may, at any time, change its
Notice Address by giving the other party written notice of the new address in
the manner described in this Article.


XXIX.    Excepted Rights.


This Lease does not grant any rights to light or air over or about the Building.
Except as set forth in this Lease, including Tenant's rights to install signage,
emergency generators, transmission equipment, security devices and cameras, and
access to the utility rooms, Landlord excepts and reserves to itself the use of:
(1) roofs, (2) telephone, electrical and janitorial closets (if such services
are provided by Landlord), (3) equipment rooms, Building risers or similar areas
that are used by Landlord for the provision of Building services, (4) rights to
the land and improvements below the floor of the Premises, (5) the improvements
and air rights above the Premises, (6) the improvements and air rights outside
the demising walls of the Premises, and (7) the areas within the Premises used
for the installation of utility lines and other installations serving occupants
of the Building. In Landlord's exercise of any of the foregoing rights reserved
by Landlord and use thereof, Landlord shall not materially interfere with
Tenant's use and operations of the Premises or such utility rooms and agrees to
cooperate with Tenant and allow reasonable access by utility companies and other
service providers in connection with the installation of reasonable utility and
system upgrades upon request of Tenant. Landlord also has the right to make such
other changes to the Property and Building as Landlord deems appropriate,
provided the changes do not materially affect Tenant's ability to use the
Premises for the Permitted Use or increase Tenant's obligations under this
Lease. Landlord shall also have the right (but not the obligation) to
temporarily close the Building if Landlord reasonably determines that there is
an imminent danger of significant damage to the Building or of personal injury
to Landlord's employees or the occupants of the Building. The circumstances
under which Landlord may temporarily close the Building shall include, without
limitation, electrical interruptions, hurricanes and civil disturbances. A good
faith closure of the Building under such circumstances shall not constitute a
constructive eviction nor entitle Tenant to an abatement or reduction of Rent.


XXX.    Surrender of Premises.


At the expiration or earlier termination of this Lease or Tenant's right of
possession, Tenant shall remove Tenant's Property from the Premises, and quit
and surrender the Premises to Landlord, broom clean, and in good order,
condition and repair, ordinary wear and tear excepted. If Tenant fails to remove
any of Tenant's Property upon the termination of this Lease or of Tenant's right

18

--------------------------------------------------------------------------------



to possession, Landlord, at Tenant's sole cost and expense, shall be entitled
(but not obligated) to remove and store Tenant's Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant's Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred for Tenant's Property. In addition, if Tenant fails to remove Tenant's
Property from the Premises or storage, as the case may be, within thirty (30)
days after written notice, Landlord may deem all or any part of Tenant's
Property to be abandoned, and title to Tenant's Property shall be deemed to be
immediately vested in Landlord. Tenant shall have no obligation to remove any
Alterations made to the Premises at the expiration or earlier termination of
this Lease.


XXXI.    Miscellaneous.


A.This Lease and the rights and obligations of the parties shall be interpreted,
construed and enforced in accordance with the Laws of the state in which the
Building is located and Landlord and Tenant hereby irrevocably consent to the
jurisdiction and proper venue of any court located in Clark County, Nevada and
any and all actions arising out of this Agreement shall be litigated in such
court. If any term or provision of this Lease shall to any extent be invalid or
unenforceable, the remainder of this Lease shall not be affected, and each
provision of this Lease shall be valid and enforced to the fullest extent
permitted by Law. The headings and titles to the Articles and Sections of this
Lease are for convenience only and shall have no effect on the interpretation of
any part of the Lease.


B.Tenant may record a memorandum of this Lease in the form attached hereto as
Exhibit F, provided that Tenant has first delivered to Landlord an executed and
recordable document evidencing the termination of this Lease (the "Termination
Notice"). Upon termination or expiration of this Lease, Landlord may record the
Termination Notice without further consent or authorization from Tenant, and
Tenant shall execute a new Termination Notice if requested by Landlord.


C.Landlord and Tenant hereby waive any right to trial by jury in any proceeding
based upon a breach of this Lease.


D.Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant, the period of time for the performance of such action shall
be extended by the number of days that the performance is actually delayed due
to strikes, acts of God, shortages of labor or materials, war, civil
disturbances and other causes beyond the reasonable control of the performing
party ("Force Majeure"). However, events of Force Majeure shall not extend any
period of time for the payment of Rent or other sums payable by either party or
any period of time for the written exercise of an option or right by either
party.


E.Landlord shall have the right to transfer and assign, in whole or in part, all
of its rights and obligations under this Lease and in the Building and/or
Property referred to herein, and upon such written transfer (and assumption by
an assignee of Landlord's obligations hereunder, Landlord shall be released from
any future obligations hereunder which accrue after the date of such transfer or
assignment, and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such future obligations.


F.Tenant and Landlord each represents that it has dealt directly with and only
with the Broker as a broker in connection with this Lease. Tenant shall
indemnify and hold Landlord and the Landlord Related Parties harmless from all
claims of any other brokers claiming to have represented Tenant in connection
with this Lease. Landlord agrees to indemnify and hold Tenant and the Tenant
Related Parties harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Lease. Landlord shall pay any
commission earned by Broker relating to this Lease pursuant to a separate
agreement.


G.Each party hereto covenants, warrants and represents that: (1) each individual
executing, attesting and/or delivering this Lease on behalf of such party is
authorized to do so; (2) this Lease is binding upon it; and (3) it is duly
organized and legally existing in the state of its organization and is qualified
to do business in the state in which the Premises are located. If there is more
than one Tenant, or if Tenant is comprised of more than one party or entity, the
obligations imposed upon Tenant shall be joint and several obligations of all
the parties and entities. Notices, payments and agreements given or made by,
with or to any one person or entity shall be deemed to have been given or made
by, with and to all of them.


H.Time is of the essence with respect to Tenant's obligations and rights
hereunder, including, without limitation, exercise of any expansion, renewal or
extension rights granted to Tenant. This Lease shall create only the
relationship of landlord and tenant between the parties, and not a partnership,
joint venture or any other relationship. This Lease and the covenants and
conditions in this Lease shall inure only to the benefit of and be binding only
upon Landlord and Tenant and their permitted successors and assigns.


I.The expiration of the Term, whether by lapse of time or otherwise, shall not
relieve either party of any obligations which accrued prior to or which may
continue to accrue after the expiration or early termination of this Lease.
Without limiting the scope of the prior sentence, it is agreed that Tenant's
obligations under Articles IV (to the extent any amounts have accrued and are
unpaid at the expiration or earlier termination of this Lease), VIII, XIV, XX,
XXV and XXX shall survive the expiration

19

--------------------------------------------------------------------------------



or early termination of this Lease, and Landlord's obligations under Articles
III.A and XIV shall survive the expiration or early termination of this Lease.


J.Landlord has delivered a copy of this Lease to Tenant for Tenant's review
only, and the delivery of it does not constitute an offer to Tenant or an
option.


K.This Lease may be executed through an electronic signature I online digital
signature service, such as "DocuSign", and any such execution by a party by such
electronic signature shall be valid, effective and binding upon the party
executing. This Lease may be executed in counterparts, each of which shall be an
original document, and all of which together shall constitute a single
instrument. The parties may deliver such counterparts by facsimile and/or e-mail
transmission, which shall be binding. Execution and delivery of an executed
counterpart of this Lease and/or a signature page of this Lease by telecopier,
facsimile, electronic image scan transmission (such as a "pdf' file) or through
an electronic signature service (such as DocuSign) will be valid and effective
as delivery of a manually executed counterpart of this Lease.


L.All understandings and agreements previously made between the parties are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant.


M.In the event Tenant is not a publicly traded company, Tenant, within fifteen
(15) days after notice, shall provide Landlord with a current financial
statement. Landlord, however, shall not require Tenant to provide such
information unless Landlord is requested to produce the information in
connection with a proposed financing or sale of the Building. Upon written
request by Tenant, Landlord shall enter into a commercially reasonable
confidentiality agreement covering any confidential information that is
disclosed by Tenant.


XXXII.    Entire Agreement.


This Lease and the following exhibits and attachments constitute the entire
agreement between the parties and supersede all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents: Exhibit A (Building), Exhibit B (Rules and
Regulations), Exhibit C (Commencement Letter), Exhibit D (Work Letter
Agreement), Exhibit D-1 (Landlord's Work Letter"), Exhibit D-2 (Landlord and
Tenant Work Obligations), Exhibit E (Additional Provisions), Schedule 1
(Depiction of Parking Spaces), Exhibit F (Memorandum of Lease); Exhibit G (List
of Title Documents).


[SIGNATURES ON FOLLOWING PAGE]

20

--------------------------------------------------------------------------------







Landlord and Tenant have executed this Lease as of the day and year first above
written.


 
LANDLORD:
 
 
 
840 Grier Drive Holdings, LLC,
 
a Maryland limited liability company
 
 
By:
U.S. Bank National Association, as Trustee, successor-in-interest to Bank of
America, N.A., as Trustee, successor to Wells Fargo Bank, N.a., as Trustee for
the registered holders of GS Mortgage Securities Corporation II, Commercial
Mortgage Pass-Through Certificates, Series 2007-GC10 ("The Trust")
By:
CWCapital Asset Management LLC, a Delaware limited liability company, solely in
its capacity as Special Servicer to the Trust
By:
/s/ Geoffrey C. Wood
Name:
Geoffrey C. Wood
Title:
SVP







 
TENANT:
 
 
 
MGM Resorts International,
 
a Delaware corporation
 
 
By:
/s/ Daniel J. D'Arrigo
Name:
Daniel J. D'Arrigo
Title:
VP, CFO & Treasurer






21

--------------------------------------------------------------------------------



EXHIBIT E ADDITIONAL PROVISIONS


1.Option to Extend. So long as the Lease is in full force and effect and, at the
time of exercise of the option to renew, Tenant is not in default under the
Lease beyond any applicable notice and cure period provided herein, Tenant shall
have two (2) successive options to extend the Lease for a term of five (5) years
each (each, an "Option"), on the same terms and conditions set forth in the
Lease, except as modified by the terms and conditions set forth below:


i)If Tenant elects to exercise an Option, Tenant must provide Landlord with
written notice of its election to exercise such Option no earlier than the date
which is eighteen (18) months prior to the expiration of the then current term
and not later than the date which is six (6) months prior to the expiration of
the then current term of the Lease. If Tenant fails to timely provide such
notice, Tenant shall have no further right to exercise any Option or to extend
the term of the Lease. Time is of the essence for this provision.


ii)The Base Rent for each Option term shall be the Fair Market Rental Rate of
the Premises in effect at the expiration of the then current term of the Lease.
"Fair Market Rental Rate" shall be the then going rate for comparable space at
the Hughes Airport Center and other comparable buildings in the Airport
sub-market. The determination of the Fair Market Rental Rate shall take into
consideration any concessions and inducement then being offered by landlords in
the submarket area, as well as the quality of the buildings, the extent of
Tenant's liability under the Lease, abatement provisions reflecting free rent
and/or no rent during the period of construction or subsequent to the
commencement date as to the space in question, brokerage commissions, length of
the lease term, size and location of premises being leased, building standard
work letter and/or tenant improvement allowances, if any, and other generally
applicable conditions of tenancy. There shall be no minimum rent in the
determination of Fair Market Rental Rate.


iii)If Landlord and Tenant do not agree on the Fair Market Rental Rate within
thirty (30) days of Tenant's delivery of notice of its intent to exercise an
Option, then Landlord and Tenant shall submit the matter to arbitration as set
forth below.


(a)Within fifteen (15) days after the Landlord and Tenant's failure to agree as
set forth above, Landlord and Tenant shall each appoint an independent appraiser
who shall by profession be a real estate broker who shall have been active over
the five (5) year period ending on the date of such appointment in the leasing
of commercial property in the Las Vegas area. Landlord and Tenant shall each
submit to the appraisers their respective Fair Market Rental Rate determinations
(and back-up information regarding their determination), and the determination
of the appraisers shall be limited solely to the issue of whether Landlord's or
Tenant's submitted Fair Market Rental Rate for the Premises is the closest to
the actual Fair Market Rental Rate for the Premises, as determined by the
appraisers. Such arbitrators may (or at the request of either party, shall) hold
such hearings and require such briefs as the arbitrators, in their discretion,
determine to be necessary. The arbitrators shall, within fifteen (15) days of
their appointment, agree upon and appoint a third appraiser who shall have the
same qualifications required of the initial two appraisers. If the two
appraisers fail to agree on a third appraiser, both appraisers shall be
dismissed and the matter shall be submitted to arbitration under the Judicial
Arbitration and Mediation Service ("JAMS"), but based on the same procedures set
forth herein, however, in the event that the Property association recorded
covenants and restrictions requires such matter to be determined in another
manner, then the parties agree to do so.


(b)The three appraisers shall reach a decision within thirty (30) days of the
appointment of the third appraiser and shall promptly notify Landlord and Tenant
of such determination. The decision of the majority of the three appraisers
shall be binding upon the parties.


(c)If any party shall fail to appoint an appraiser within the time period set
forth above, the other party shall provide written notice to the non-performing
party regarding such failure, and in the event such non-performing party fails
to appoint an appraiser within five (5) Business Days of receipt of such notice,
then the appraiser appointed by one of them shall appoint another appraiser
under the requirements of this sub-section iii.


2.Right of First Refusal. Subject to the rights of existing tenants, Landlord
shall provide Tenant a right of first refusal (the "Right of First Refusal") to
lease any vacant space in the Building and, if owned by Landlord or under common
ownership as Landlord at the time the Right of First Refusal arises, the
buildings in the Hughes Airport Center commonly known as 955 Kelly Johnson
Drive, 880 Grier Drive, 950 Grier Drive, 975 Kelly Johnson Drive and 980 Kelly
Johnson Drive (collectively, the "ROFR Premises") before Landlord leases all or
any portion of the ROFR Premises to another tenant, on the following terms and
conditions:


Tenant's right to exercise the Right of First Refusal in any instance shall be
subject to the conditions that at the time of such exercise of the Right of
First Refusal the Lease shall be in full force and effect and no uncured default
on the part of Tenant

E-1

--------------------------------------------------------------------------------



shall then exist under the Lease beyond any applicable notice and cure periods
provided in the Lease. Landlord shall not enter into a lease with a prospective
tenant for any ROFR Premises unless Landlord shall have first given Tenant an
opportunity to exercise the Right of First Refusal with respect to such ROFR
Premises. Landlord shall give Tenant the opportunity to exercise the Right of
First Refusal by providing to Tenant a copy (redacted for any confidential
information) of all material terms and conditions of an offer made to or
received from a third party which Landlord intends to accept for any of the ROFR
Premises (a "First Refusal Notice"). Tenant may elect to lease the subject ROFR
Premises on the terms hereinafter described by giving written notice to Landlord
within 10 Business Days after Tenant's receipt of a First Refusal Notice. If
Tenant exercises its Right of First Refusal, the ROFR Premises shall be leased
on the same terms and conditions set forth in this Lease, except: (a) the term
of the lease of the ROFR Premises shall be coterminous with the term of this
Lease; (b) Landlord shall provide Tenant a tenant allowance for tenant
improvements equal to the product of (i) the number of months in the term for
the ROFR Premises divided by 120; times (ii) $35.00 per square foot times the
ROFR Premises square feet (for example purposes only, in the event the remaining
term of this Lease is 60 months and the ROFR Premises is 10,000 sf, then Tenant
shall receive $175,000.00); (c) if the ROFR Premises is for space in the 840
Grier Drive building and the 980 Kelly Johnson Drive building, the rental terms
shall be the same economic terms as set in this Lease; and (d) if the ROFR
Premises are in the 950 Grier Drive building or 955 Kelly Johnson building, the
base rent shall be the rate that would be applicable if such ROFR Premises had
been leased concurrently with the Lease at a starting rate of $9.00 per square
foot per year on a "Net Basis" with an annual increase of 2.5% in Base Rent. The
term "Net Basis" shall mean that Tenant pays for all operating expenses incurred
for the Premises, without reference to any base year. If Tenant does not
exercise its option to lease the applicable ROFR Premises within 20 Business
Days after receipt of a First Refusal Notice for such ROFR Premises, then
Landlord may enter into a lease with a third party for the subject ROFR Premises
upon the same material terms stated in the First Refusal Notice. Landlord shall
again comply with the terms of this Right of First Refusal prior to entering
into a lease of the subject ROFR Premises with a third party.


This shall be a continuing Right of First Refusal, and, provided that Tenant is
not in uncured default, shall apply to any new lease of the ROFR Premises during
the Term (but shall not, however, apply to renewals or extension rights set
forth in leases in existence as of the Effective Date). Further, with respect to
existing tenants located in the ROFR Premises which do not have a renewal or
extension right set forth in their applicable lease, Landlord may negotiate with
such existing tenant a renewal or extension of their existing lease provided
that Landlord shall have first given Tenant an opportunity to exercise the Right
of First Refusal with respect to such ROFR Premises as described in this Section
2 which such opportunity must be delivered to Tenant no earlier than twelve (12)
months, nor later than nine (9) months, prior to the end of the existing
tenant's lease expiration date. Notwithstanding anything herein to the contrary,
(i) Tenant shall not be entitled to the Right of First Refusal during the last
twelve months of the term of this Lease, and (ii) Tenant shall not be entitled
to the Right of First Refusal if Tenant shall have assigned, sublet or otherwise
transferred the Lease at any time, other than a Permitted Transfer or an
Affiliate Transfer. The Right of First Refusal is personal to Tenant or the
transferee of a Permitted Transfer or an Affiliate Transfer and cannot be
transferred or otherwise assigned, and may only be exercised, when and if Tenant
or a Permitted Transferee or an Affiliate Transfer is in physical occupancy of
the entire Premises.


3.Roof Rights. Tenant shall have the non-exclusive right to install and maintain
on the roof and exterior of the Building transmission and security equipment for
Tenant's use at the Premises. Landlord shall not charge Tenant for said rights
and Tenant shall be responsible, at its sole cost and expense, for the
installation, maintenance, insurance and compliance with applicable laws for
such transmission and security equipment installed by Tenant, as well as the
removal, repair and restoration caused to the associated space. All transmission
and security equipment shall be subject to Landlord's reasonable approval
regarding the location of same. Landlord may require Tenant to use Landlord's
roofing contractor for any installations on the roof or related work and repair
if the use of Tenant's contractor would adversely affect any warranty Landlord's
contractor may have given for the roof.


4.Back-up Generator. Subject to Landlord's written approval as to the number and
location thereof, Tenant may install backup generators on the Property. Tenant
shall be responsible for all costs associated with the installation of such
generators. Tenant shall construct an enclosure for the generators and maintain
such enclosure in compliance with all laws, rules, regulations and requirements
of local governing authorities. To the extent required by law, Tenant shall
obtain and continuously maintain in full force and effect all required permits,
licenses, and authorizations required for it to install, maintain and repair the
generator at the Property. Tenant shall not install, maintain, repair or operate
any generator or enclosure that (a) adversely affect, impair, restrict or impact
the structural integrity or use of, or the mechanical, plumbing, structural or
electrical systems of the Property, or (b) interfere with the operation of the
Property. Tenant shall remove the generator at the termination or expiration of
this Lease, and if the installation of the generator damages or replaces
existing landscaping and/or parking spaces, Tenant, at Tenant's sole cost and
expense, shall replace such landscaping and/or parking spaces upon removal of
the generator. Any parking spaces occupied by the generator shall come out of
the Tenant's parking allocation.


5.Security. Tenant may require Landlord to provide reasonable security patrol
for the Building by providing written notice to Landlord of such request.
Landlord shall have a reasonable time after receipt of such notice to enter into
a contract with

E-2

--------------------------------------------------------------------------------



a security patrol provider of its choice. Notwithstanding that Landlord shall be
required to hire a security patrol service, Landlord shall not be liable for any
failure of the security patrol to prevent any security breaches. The cost of
security patrol services shall be included in Expenses. Tenant shall also have
the right utilize a card key access system for the Building, if any, at Tenant's
sole cost and expense. Tenant shall have the right to install security cameras
and other devices in the Common Areas in locations as reasonably approved by
Landlord.


6.Parking. Subject the Rules and Regulations attached to this Lease as Exhibit B
and as established by Landlord from time to time, Tenant shall be entitled to
the use of all parking spaces allocated to the Building in the area designated
on Schedule 1 to this Exhibit except for nine (9) reserved covered spaces and
ten (10) unreserved uncovered spaces. Tenant agrees that it shall not park in
spaces reserved for other tenants (as designated by Landlord), and that the
uncovered parking spaces are made available in common with the other tenants of
the Building and are not reserved. If at any time Tenant leases additional
premises in the Building, Tenant shall be entitled to the use of the parking
spaces currently allocated to such premises. Tenant acknowledges that Tenant and
its employees and invitees are parking at the Property at Tenant's own risk.
EXCEPT TO THE EXTENT CAUSED BY LANDLORD'S BREACH OF THIS LEASE, GROSS NEGLIGENCE
OR INTENTIONAL MISCONDUCT, LANDLORD, ITS MANAGEMENT COMPANY AND THEIR AGENTS
SHALL HAVE NO LIABILITY WHATSOEVER FOR ANY LOSS OF OR DAMAGE TO VEHICLES,
PERSONAL PROPERTY LEFT IN VEHICLES OR ANY OTHER PROPERTY LOCATED AT THE
PROPERTY, NOR FOR ANY PERSONAL INJURIES OR DEATH ARISING OUT OF THE USE OF THE
PARKING SPACES AT THE PROPERTY.


7.Privileged Licenses. Tenant, to its actual knowledge, represents to Landlord
that Landlord is not currently required to obtain any license, qualification,
clearance or the like as a result of the special nature of the Privileged
Licenses (defined below) and held by Tenant or Tenant's parent company,
subsidiaries and affiliates (collectively, "Tenant's Affiliates"). Landlord
acknowledges that Tenant and Tenant's Affiliates are businesses that are or may
be subject to and exist because of privileged licenses relating to the gaming
industry issued by Governmental Authorities ("Privileged Licenses"). Landlord's
agents, employees and subcontractors, shall obtain any license, qualification,
clearance or the like which shall be required of any of them by any Governmental
Authority having jurisdiction over Landlord. If: (i) Landlord, or Landlord's
agents, employees, or subcontractors, fails to satisfy such requirement and such
failure jeopardizes Tenant's Privileged Licenses under the statutes or
regulations of any Governmental Authority; (ii) Tenant or Tenant's Affiliates is
directed to cease business with Landlord or Landlord's agents, employees or
subcontractors by any such Governmental Authority; or (iii) Tenant shall in good
faith determine, in Tenant's reasonable judgment, that Landlord, or any of
Landlord's agents, employees, subcontractors, or representatives, (a) is engaged
in, or is about to be engaged in, any activity or activities, or (b) was or is
involved in any relationship, either of which does jeopardize Tenant's or
Tenant's Affiliates Privileged Licenses under the statutes or regulations of a
Government Authority or causes any Governmental Authority to deny, curtail,
suspend, revoke or threaten the same, then this Lease may be immediately
terminated by Tenant without further liability from Tenant to Landlord;
provided, however, if any matter described herein can be appealed or is
reasonably susceptible to cure without jeopardizing Tenant's or Tenant's
Affiliates Privileged Licenses, Landlord shall have a reasonable time within
which to make such appeal or effect such cure (but in no event longer than the
time available to fully comply with any requirement imposed by any Governmental
Authorities or any other applicable law, rule or regulation) and Tenant shall
not have the right to terminate this Lease during such appeal or cure period. In
the event of termination by Tenant, Tenant shall provide Landlord with written
notice of the basis of the termination, including the statutes or regulations
under which it believes the Privileged Licenses may be in jeopardy.


In addition, Landlord hereby acknowledges that it is illegal for a denied
license applicant or a revoked licensee (pursuant to the Laws of the Nevada
gaming authorities), or a business organization under the control of a denied
license applicant or a revoked licensee, to enter into, or attempt to enter
into, a contract with Tenant without the prior approval of the Nevada Gaming
Commission. Landlord hereby affirms, represents and warrants to Tenant that
Landlord is not a denied license applicant, a revoked licensee or a business
organization under the control of a denied license applicant or a revoked
licensee, and Landlord hereby agrees that this Lease is subject to immediate
termination by Tenant without further liability from Tenant to Landlord if
Landlord should become a denied license applicant, a revoked licensee or a
business organization under the control of a denied license applicant or a
revoked licensee. In the event of an assignment or transfer of this Lease by
Landlord, Tenant shall receive all information necessary to complete a
background check of the assignee as may be required by Tenant's or Tenant's
Affiliates Corporate Compliance Plan. Upon Landlord's request and provision of
any information necessary to complete a background check upon a proposed
assignee, Tenant will perform such review and notify Landlord prior to
assignment in the event such proposed assignee is not acceptable to Tenant.


"Governmental Authorities" means those federal, state and local governmental,
quasi­ governmental authorities, agencies, courts, departments, boards and
officials, as constituted from time to time, now or hereinafter in effect having
jurisdiction over Landlord, Tenant, Tenant's Affiliates, this Lease, or the
Premises.



E-3

--------------------------------------------------------------------------------



The parties acknowledge that this Section 7 shall only apply to the extent
Tenant or Tenant's Affiliates hold privileged gaming licenses issued by
Governmental Authorities.


8.Contingency of Row 44 Space. Notwithstanding anything contained herein to the
contrary, Tenant acknowledges that delivery of the portion of the Premises
currently occupied by Row 44, Inc. (commonly known as suite number 305 and
consisting of approximately 3,781 square feet) (the "Row 44 Premises"), together
with the 4 covered reserved parking spaces and 11 uncovered unreserved parking
spaces to which such tenant is entitled, is specifically contingent upon
Landlord obtaining uncontested, exclusive legal right, title, interest and
possession of the Row 44 Premises ("Possession") from the existing occupant on
terms reasonably satisfactory to Landlord. Landlord shall use commercially
reasonable efforts to obtain Possession but shall not be required to expend
monies (other than de minimus amounts) to do so. If Landlord does not obtain
Possession and deliver the Row 44 Premises to Tenant by the date that is 90 days
after the Effective Date, Tenant may thereafter, by notice to Landlord, exclude
the Row 44 Premises from the Premises, and the parties shall make appropriate
adjustments to the Rentable Square Feet of the Premises, the Base Rent, Tenant's
Pro Rata Share and the Tenant Allowance. Tenant acknowledges and agrees that the
Delivery Date shall not be delayed as a result of any delay in delivering the
Row 44 Premises if the Landlord's Delivery Obligations for the remainder of the
Premised have been satisfied.


9.Lobby Area. Landlord agrees that Tenant may make such use of and alterations
to the lobby area of the Building that Landlord deems commercially reasonable
and appropriate under the circumstances of Tenant's majority, but not exclusive
occupancy of the Building; including but not limited to, installation and
staffing of reception desks and lobby seating and placement of permanent and
temporary signage; provided that Tenant's use shall not unreasonably interfere
with the use of the lobby area for ingress and egress by the other tenants of
the Building. In the event Tenant's use obstructs Landlord's directory for the
Building, Tenant shall relocate Landlord's directory at its sole cost and
expense to a location approved by Landlord in its reasonable discretion.


10.Smoking Areas. Upon request of Tenant, Landlord shall re-designate the
smoking areas for the Building to areas approved by Tenant that are not visible
to the Building's main public entrance.



E-4